 



EXHIBIT 10.2

GORDON & SILVER, LTD.
GERALD M. GORDON, ESQ.
Nevada Bar No. 229
WILLIAM M. NOALL, ESQ.
Nevada Bar No. 3549
THOMAS H. FELL, ESQ.
Nevada Bar No. 3717
3960 Howard Hughes Pkwy, 9th Fl.
Las Vegas, Nevada 89109
Telephone (702) 796-5555
Facsimile (702) 369-2666
Attorneys for Debtors

UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEVADA

In re
FITZGERALDS GAMING
CORPORATION, a Nevada corporation,

Debtor.

    oAffects this Debtor /

--------------------------------------------------------------------------------

  x Affects all Debtors.

--------------------------------------------------------------------------------

/ o Affects FITZGERALDS SOUTH, INC.,
a Nevada corporation,

--------------------------------------------------------------------------------

 
/ o Affects FITZGERALDS RENO, INC.,
a Nevada corporation,

--------------------------------------------------------------------------------

 
/ o Affects FITZGERALDS INCORPORATED,
a Nevada corporation,


--------------------------------------------------------------------------------

 
/ o Affects FITZGERALDS LAS VEGAS, INC.,
a Nevada corporation,

--------------------------------------------------------------------------------

 
/ o Affects FITZGERALDS MISSISSIPPI, INC.,
a Mississippi corporation,

--------------------------------------------------------------------------------

 
/ o Affects FITZGERALDS BLACK HAWK,
INC., a Nevada corporation,

--------------------------------------------------------------------------------

 
/ o Affects FITZGERALDS BLACK HAWK II, INC.,
a Colorado corporation,

--------------------------------------------------------------------------------

 
/ o Affects 101 MAIN STREET LIMITED LIABILITY
COMPANY, a Colorado limited
liability company,


--------------------------------------------------------------------------------

 
 
/ o Affects FITZGERALDS FREMONT EXPERIENCE
CORPORATION,
a Nevada corporation,


--------------------------------------------------------------------------------

 
 
/

Case No. BK-N-00-33467-GWZ Chapter 11
Joint Administration With:


BK-N-00-33468 (Fitzgeralds South, Inc.)
BK-N-00-33469 (Fitzgeralds Reno, Inc.)
BK-N-00-33470 (Fitzgeralds, Inc.)
BK-N-00-33471 (Fitzgeralds Las Vegas, Inc.)
BK-N-00-33472 (Fitzgeralds Mississippi, Inc.)
BK-N-00-33473 (Fitzgeralds Black Hawk, Inc.)
BK-N-00-33474 (Fitzgeralds Black Hawk II, Inc.)
BK-N-00-33475 (101 Main Street LLC)
BK-N-00-33476 (Fitzgeralds Fremont Experience Corp.)

DEBTORS’
SECOND AMENDED
PLAN OF REORGANIZATION

Date: April 21, 2003
Time: 1:00 p.m.

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

               
1. DEFINITIONS, RULES OF INTERPRETATION AND COMPUTATION OF TIME
    1    
1.1.Definitions
    1        
1.1.1.Administrative Claim
    1        
1.1.2.Administrative Claim Bar Date
    2        
1.1.3.Affiliate
    2        
1.1.4.Allowed Claim
    2        
1.1.5.Avoidance Actions
    2        
1.1.6.Ballot
    2        
1.1.7.Bankruptcy Code
    2        
1.1.8.Bankruptcy Court
    2        
1.1.9.Bankruptcy Rules
    2        
1.1.10.Bar Date
    2        
1.1.11.Business Day
    2        
1.1.12.Cash
    3        
1.1.13.Cash Collateral Order
    3        
1.1.14.Cash Collateral Stipulation
    3        
1.1.15.Cash Incentive Claims
    3        
1.1.16.Chapter 11 Cases
    3        
1.1.17.Claim
    3        
1.1.18.Class
    3        
1.1.19.Compensation Motion
    3        
1.1.20.Collateral Value Percentage
    3        
1.1.21.Commitment Agreement
    3        
1.1.22.Compensation Order
    3        
1.1.23.Confirmation
    3        
1.1.24.Confirmation Date
    3        
1.1.25.Confirmation Hearing
    4        
1.1.26.Confirmation Order
    4        
1.1.27.Consenting Noteholders
    4        
1.1.28.Contingent Claim
    4        
1.1.29.Creditor
    4        
1.1.30.Cure
    4        
1.1.31.Debt Instrument
    4        
1.1.32.Debtors
    4        
1.1.33.Debtor Subsidiaries
    4        
1.1.34.Disbursing Agent
    4        
1.1.35.Disclosure Statement
    4        
1.1.36.Disputed Claim
    4        
1.1.37.Distributable Cash
    5        
1.1.38.Distribution Date
    5        
1.1.39.Distribution Record Date
    5        
1.1.40.Effective Date
    5        
1.1.41.Equity Security
    5        
1.1.42.Estates
    5  

i



--------------------------------------------------------------------------------



 

                     
1.1.43.Executive
    5        
1.1.44.FAMI
    5        
1.1.45.FBHI
    5        
1.1.46.FBHII
    5        
1.1.47.FFEC
    6        
1.1.48.FGC
    6        
1.1.49.FGC Board of Directors
    6        
1.1.50.FGC Equity Security
    6        
1.1.51.FI
    6        
1.1.52.FLVI
    6        
1.1.53.FMC
    6        
1.1.54.FMI
    6        
1.1.55.FRI
    6        
1.1.56.FRI Board of Directors
    6        
1.1.57.FSI
    6        
1.1.58.FSI Warrants
    6        
1.1.59.FLI
    6        
1.1.60.Federal Judgment Rate
    6        
1.1.61.Final Order
    7        
1.1.62.Fitzgeralds Black Hawk
    7        
1.1.63.Fitzgeralds Las Vegas
    7        
1.1.64.Fitzgeralds Reno
    7        
1.1.65.Fitzgeralds Tunica
    7        
1.1.66.Gaming Authorities
    7        
1.1.67.General Unsecured Claim
    7        
1.1.68.Governmental Or Regulatory Authority
    7        
1.1.69.Indenture
    7        
1.1.70.Indenture Trustee
    7        
1.1.71.Indenture Trustee Professional Fees and Costs Payments
    7        
1.1.72.Informal Committee
    8        
1.1.73.Informal Committee Professionals
    8        
1.1.74.Informal Committee Professionals Fees and Costs Payments
    8        
1.1.75.Intercompany Claims
    8        
1.1.76.IRS
    8        
1.1.77.Lien
    8        
1.1.78.Liquidation Date
    8        
1.1.79.Litigation Claims
    8        
1.1.80.Majestic Agreement
    8        
1.1.81.Majestic Investor
    8        
1.1.82.NCI
    8        
1.1.83.NRS Chapter 92A
    8        
1.1.84.Net Distributable Cash
    9        
1.1.85.Nevada Secretary
    9        
1.1.86.New Common Stock
    9        
1.1.87.New FGC
    9        
1.1.88.Non-Debtor Affiliates
    9        
1.1.89.Noteholder Deficiency Claims
    9        
1.1.90.Noteholders
    9  

ii



--------------------------------------------------------------------------------



 

                     
1.1.91.Notes
    9        
1.1.92.Notes Security Documents
    9        
1.1.93.Old FGC Common Stock
    9        
1.1.94.Old FGC Preferred Stock
    9        
1.1.95.101 Main
    9        
1.1.96.101 Main Managing Member
    9        
1.1.97.Operating Companies
    10        
1.1.98.Operating Pleadings
    10        
1.1.99.Person
    10        
1.1.100.Petition Date
    10        
1.1.101.Plan
    10        
1.1.102.Plan Distribution Cash
    10        
1.1.103.Plan Supplement
    10        
1.1.104.Post-Petition Date Cash Distribution
    10        
1.1.105.Pre-Petition Date Excess Cash Distribution
    10        
1.1.106.Preserved Ordinary Course Administrative Claim
    10        
1.1.107.Priority Benefit Plan Contribution Claim
    10        
1.1.108.Priority Customer Deposits Claim
    11        
1.1.109.Priority Tax Claim
    11        
1.1.110.Priority Wage Claim
    11        
1.1.111.Pro Rata
    11        
1.1.112.Professional Fees
    11        
1.1.113.Protocol Motion
    11        
1.1.114.Protocol Order
    11        
1.1.115.Reinstated or Reinstatement
    11        
1.1.116.Reorganized Debtor(s)
    12        
1.1.117.Reorganized FGC
    12        
1.1.118.Reorganized FGC Articles
    12        
1.1.119.Reorganized FGC By-Laws
    12        
1.1.120.Reorganized FLI
    12        
1.1.121.Reorganized FRI
    12        
1.1.122.Reorganized FRI Articles
    12        
1.1.123.Reorganized FRI By-Laws
    12        
1.1.124.Reserve Amount
    12        
1.1.125.Residual Assets
    12        
1.1.126.Restructuring Agreement
    12        
1.1.127.Retention Payment
    12        
1.1.128.Risk Management Contracts
    12        
1.1.129.Schedules
    13        
1.1.130.SEC
    13        
1.1.131.Secured Claim
    13        
1.1.132.Secured Tax Claims
    13        
1.1.133.Securities Act
    13        
1.1.134.Senior Management
    13        
1.1.135.Senior Management Incentive Program
    13        
1.1.136.Statutory Committee
    13        
1.1.137.Subordinated Claim
    13        
1.1.138.Subsidiaries
    14  

iii



--------------------------------------------------------------------------------



 

                     
1.1.139.Subsidiaries Board of Directors
    14        
1.1.140.Subsidiary Equity Interest
    14        
1.1.141.Subsidiary Guarantees
    14        
1.1.142.Tail Liability
    14        
1.1.143.363 Motion
    14        
1.1.144.363 Order
    14        
1.1.145.Taxes
    14        
1.1.146.Voting Record Date
    14      
1.2.Computation of Time
    14      
1.3.Rules of Interpretation
    14  
2. TREATMENT OF UNCLASSIFIED CLAIMS
    15      
2.1.General
    15      
2.2.Treatment of Administrative Claims
    15        
2.2.1.Generally
    15        
2.2.2.Requests for Payment
    15        
2.2.3.Allowed Preserved Ordinary Course Administrative Claims
    15      
2.3.Executive Incentive Claims
    16        
2.3.1.Retention and Severance
    16        
2.3.2.Cash Distribution Incentive
    16      
2.4.Allowed Priority Tax Claims
    16  
3. DESIGNATION OF CLASSES OF CLAIMS AND EQUITY INTERESTS
    16      
3.1.Summary of Classification
    16      
3.2.Specific Classification
    18        
3.2.1.Class 1: Priority Wage Claims
    18        
3.2.2.Class 2: Priority Benefit Plan Contribution Claims
    18        
3.2.3.Class 3: Priority Customer Deposit Claims
    18        
3.2.4.Class 4: Secured Tax Claims
    18        
3.2.5.Class 5: Miscellaneous Secured Claims
    18        
3.2.6.Class 6: Noteholder Secured Claims
    18        
3.2.7.Class 7: Convenience Class Claims
    18        
3.2.8.Class 8: General Unsecured Claims
    18        
3.2.9.Class 9: Noteholder Deficiency Claims
    18        
3.2.10.Class 10: Intercompany Claims
    18        
3.2.11.Class 11: Subsidiary Equity Securities
    19        
3.2.12.Class 12: Old FGC Preferred Stock
    19        
3.2.13.Class 13: FSI Warrant Claims
    19        
3.2.14.Class 14: Old FGC Common Stock
    19  
4. DESIGNATION OF AND PROVISIONS FOR TREATMENT OF CLASSES OF CLAIMS NOT IMPAIRED
BY THIS PLAN
    19      
4.1.Class 1 - Priority Wage Claims
    19      
4.2.Class 2 - Priority Benefit Plan Contribution Claims
    19      
4.3.Class 3 - Priority Customer Deposit Claims
    19      
4.4.Class 4 - Secured Tax Claims
    19      
4.5.Class 5 - Miscellaneous Secured Claims
    20  

iv



--------------------------------------------------------------------------------



 

                   
4.6.Class 7 – Convenience Class Claims
    20      
4.7.Interest
    20  
5. DESIGNATION OF AND PROVISIONS FOR TREATMENT OF CLASSES OF CLAIMS AND EQUITY
SECURITIES IMPAIRED BY THIS PLAN
    20      
5.1.Class 6 – Noteholder Secured Claims
    20        
5.1.1.Distributions
    20        
5.1.2.Cash Option for Bondholders
    21      
5.2.Class 8 – General Unsecured Claims
    21      
5.3.Class 9 – Noteholder Deficiency Claims
    21        
5.3.1.Distributions
    21        
5.3.2.Cash Option for Bondholders
    21      
5.4.Class 10 – Intercompany Claims
    21      
5.5.Class 11 – Subsidiary Equity Interests
    21      
5.6.Class 12 – Old FGC Preferred Stock
    21      
5.7.Class 13 – FSI Warrant Claims
    21      
5.8.Class 14 – Old FGC Common Stock
    21  
6. MEANS FOR IMPLEMENTATION OF PLAN
    21      
6.1.Plan Implementation Steps Occurring on Effective Date
    21        
6.1.1.Mergers to Simplify Corporate Structure
    22        
6.1.2.Mergers to Convert New Corporations to Delaware Corporations
    22        
6.1.3.New Common Stock
    22        
6.1.4.Reorganized FGC
    22        
6.1.5.Reorganized FRI
    22        
6.1.6.Reorganized FLI
    23        
6.1.7.Plan Distribution Cash
    23        
6.1.8.Senior Management
    23        
6.1.9.Distributions
    23      
6.2.Determination of Plan Distribution Cash
    23      
6.3.Notice of Effectiveness
    23      
6.4.No Corporate Action Required
    23      
6.5.Directors and Officers
    24      
6.6.Informal Committee
    24      
6.7.Duties of Indenture Trustee
    24  
7. EXECUTORY CONTRACTS AND UNEXPIRED LEASES
    24      
7.1.Executory Contracts
    24      
7.2.Approval of Assumption or Rejection
    25      
7.3.Cure of Defaults
    25      
7.4.Post-Petition Date Contracts and Leases
    25      
7.5.Restructuring Agreement
    25      
7.6.Bar Date
    25      
7.7.Indemnification Obligations
    26  
8. MANNER OF DISTRIBUTION OF PROPERTY UNDER THIS PLAN
    26      
8.1.Surrender of Securities or Debt Instruments
    26  

v



--------------------------------------------------------------------------------



 

                   
8.2.Distribution Record Date
    26      
8.3.Delivery of Distributions
    26      
8.4.Cash Option for Bondholders
    26  
9. CONDITIONS PRECEDENT TO CONFIRMATION AND THE EFFECTIVE DATE
    27      
9.1.Conditions to Confirmation
    27      
9.2.Conditions to Effectiveness
    27      
9.3.Waiver of Conditions
    27  
10. TITLE TO PROPERTY; DISCHARGE; INJUNCTION
    27    
10.1. Revesting of Assets
    27    
10.2. Preservation of Litigation Claims
    28    
10.3. Discharge
    28    
10.4. Injunction
    28    
10.5. Exculpation
    28    
10.6. Release
    29  
11.RETENTION OF JURISDICTION
    29    
11.1. Jurisdiction
    29  
12. MODIFICATION AND AMENDMENT OF PLAN; ALTERNATIVE TRANSACTIONS
    31    
12.1.Modification and Amendment
    31  
13. MISCELLANEOUS
    31    
13.1.Filing of Objections to Claims
    31    
13.2.Resolution of Objections After Effective Date; Distributions
    31        
13.2.1.Resolution of Objections
    31        
13.2.2.Distributions
    31        
13.2.3.Late-Filed Claims
    32    
13.3. Effectuating Documents; Further Transactions; Timing
    32    
13.4. Exemption from Transfer Taxes
    32    
13.5. Revocation or Withdrawal of this Plan
    32    
13.6. Binding Effect
    32    
13.7. Governing Law
    32    
13.8. Modification of Payment Terms
    33    
13.9. Providing for Claims Payments
    33    
13.10.Set Offs
    33    
13.11.Notices
    33    
13.12.Statutory Committee
    35    
13.13.Severability
    35    
13.14.Withholding and Reporting Requirements
    35    
13.15.Post Confirmation Reporting
    36    
13.16.Cramdown
    36    
13.17.Quarterly Fees to the United States Trustee
    36  

vi



--------------------------------------------------------------------------------



 



     Fitzgeralds Gaming Corporation, a Nevada corporation (“FGC”), Fitzgeralds
South, Inc., a Nevada corporation (“FSI”), Fitzgeralds Reno, Inc., a Nevada
corporation (“FRI”), Fitzgeralds Incorporated, a Nevada corporation (“FI”),
Fitzgeralds Las Vegas, Inc., a Nevada corporation (“FLVI”), Fitzgeralds
Mississippi, Inc., a Mississippi corporation (“FMI”), Fitzgeralds Black Hawk,
Inc., a Nevada corporation (“FBHI”), Fitzgeralds Black Hawk II, Inc., a Colorado
corporation (“FBHII”), 101Main Street Limited Liability Company, a Colorado
limited liability company (“101Main”) and Fitzgeralds Fremont Experience
Corporation, a Nevada corporation (“FFEC” and together with FGC, FSI, FRI, FI,
FLVI, FMI, FBHI, FBHII and 101Main, the “Debtors”), debtors and
debtors-in-possession, jointly propose this Second Amended Plan of
Reorganization (“Plan”) for the resolution of the Debtors’ outstanding Claims
and Equity Securities (as these terms are defined herein). All creditors and
other parties-in-interest should refer to the Disclosure Statement (as this term
is defined herein) for a discussion of the Debtors’ history, assets, historical
financial data, and for a summary and analysis of this Plan and certain related
matters.



       All holders of Claims against, and Equity Interests in, the Debtors are
encouraged to read this Plan, the Disclosure Statement and the related
solicitation materials in their entirety before voting to accept or reject this
Plan.

     Subject to the restrictions on modifications set forth in Section 1127 of
the Bankruptcy Code and Bankruptcy Rule 3019, and those restrictions on
modifications set forth in Article 13 to this Plan, the Debtors expressly
reserve the right to alter, amend, strike, withdraw or modify this Plan one or
more times before its substantial consummation.

     1.     DEFINITIONS, RULES OF INTERPRETATION AND COMPUTATION OF TIME

     1.1. Definitions. For purposes of this Plan, except as expressly provided
or unless the context otherwise requires, all capitalized terms not otherwise
defined shall have the meanings ascribed to them in this Article 1. Any term
used in this Plan that is not defined herein, but is defined in the Bankruptcy
Code, the Restructuring Agreement or the Bankruptcy Rules, shall have the
meaning ascribed to that term in the Bankruptcy Code, Restructuring Agreement or
the Bankruptcy Rules, in that order of priority. Whenever the context requires,
such terms shall include the plural as well as the singular, the masculine
gender shall include the feminine, and the feminine gender shall include the
masculine. As used in this Plan, the following terms shall have the meanings
specified below:



       1.1.1 Administrative Claim. A Claim for any cost or expense of
administration of the Chapter 11 Cases allowed under Sections 503(b), 507(b) or
546(c)(2) of the Bankruptcy Code and entitled to priority under
Section 507(a)(1) of the Bankruptcy Code, including, but not limited to:
(i) fees payable pursuant to Section 1930 of Title 28 of the United States Code;
(ii) the actual and necessary costs and expenses incurred after the Petition
Date of preserving the Estates, including wages, salaries, or commissions for
services rendered after the commencement of the Chapter 11 Cases; and (iii) all
Professional Fees approved by the Bankruptcy Court pursuant to interim and final
allowances. To the extent that a Claim is allowed as an Administrative Claim
pursuant to Section 365(d)(3) of the Bankruptcy Code, such Claim shall also be
deemed an “Administrative Claim” under this paragraph.

 



--------------------------------------------------------------------------------



 





       1.1.2 Administrative Claim Bar Date. The end of the first Business Day
occurring on or after the forty-fifth (45th) day after the Effective Date.



       1.1.3 Affiliate. This term has the meaning set forth in Section 101(2) of
the Bankruptcy Code.



       1.1.4 Allowed Claim. Any Claim, or any portion thereof, against any of
the Debtors: (i) proof of which, requests for payment of which, or application
for allowance of which, was filed or deemed to be filed on or before the Bar
Date, Administrative Claim Bar Date or the Professional Fee Bar Date, as the
case may be, for filing proofs of Claim or requests for payment for Claims of
such type against the Debtors; or (ii) if no proof of Claim is filed, which has
been or hereafter is listed by the Debtors in the Schedules as liquidated in
amount and not disputed or contingent; and, in either case, the portion of such
Claim as to which either (x) no objection to the allowance thereof has been
interposed within the applicable period of limitation fixed by this Plan, the
Bankruptcy Code, the Bankruptcy Rules or the Bankruptcy Court or (y) the
Bankruptcy Court has entered a Final Order allowing such portion of such Claim.
The term “Allowed” when used to modify a reference in this Plan to any Claim or
Class of Claims, shall mean a Claim (or any Claim in any such Class) that is so
allowed, e.g. “Allowed Secured Claim” is a Secured Claim.



       1.1.5 Avoidance Actions. This term refers to and means all actions
preserved for the Estates set forth in Sections 542, 543, 544, 545, 547, 548,
549, 550 and 553(b) of the Bankruptcy Code.



       1.1.6 Ballot. The form of ballot or ballots that will be distributed with
the Disclosure Statement to holders of Claims and Equity Securities entitled to
vote under this Plan in connection with solicitation of acceptances of this
Plan.



       1.1.7 Bankruptcy Code. The Bankruptcy Reform Act of 1978, Title 11,
United States Code, as applicable to the Chapter 11 Cases, as now in effect or
hereafter amended, 11 U.S.C. §§ 101 et seq.



       1.1.8 Bankruptcy Court. The Bankruptcy Court of the United States
District Court for the District of Nevada or such other court as may have
jurisdiction over the Chapter 11 Cases.



       1.1.9 Bankruptcy Rules. Collectively, the Federal Rules of Bankruptcy
Procedure and the local rules of the Bankruptcy Court as applicable to the
Chapter 11 Cases, as now in effect or hereinafter amended.



       1.1.10 Bar Date. The date or dates established by the Bankruptcy Court
for the filing of proofs of Claim for all Creditors, excepting therefrom,
Administrative Claims, Preserved Ordinary Course Administrative Claims and
Claims for Professional Fees.



       1.1.11 Business Day. Any day other than a Saturday, Sunday or other day
on which commercial banks in the State of Nevada or New York are authorized or
required by law to close.

2



--------------------------------------------------------------------------------



 





       1.1.12 Cash. Currency, checks, negotiable instruments and wire transfers
of immediately available funds.



       1.1.13 Cash Collateral Order. The Final Order of the Bankruptcy Court
entered on December 31, 2000 approving the Cash Collateral Stipulation.



       1.1.14 Cash Collateral Stipulation. The Agreement Regarding Use of Cash
Collateral entered into on or about the Petition Date between Debtor and the
Indenture Trustee.          1.1.15 Cash Incentive Claims. This term shall have
the meaning set forth in Section 2.3.2 of this Plan.



       1.1.16 Chapter 11 Cases. The cases under Chapter 11 of the Bankruptcy
Code involving Debtors including all adversary proceedings pending in connection
therewith.



       1.1.17 Claim. Any right to payment from the Debtors, whether or not such
right is reduced to judgment, liquidated, unliquidated, fixed, contingent,
matured, unmatured, disputed, undisputed, legal, equitable, secured or unsecured
arising at any time before the Effective Date or relating to any event that
occurred before the Effective Date; or any right to an equitable remedy for
breach of performance if such breach gives rise to a right of payment from the
Debtors, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured, unmatured, disputed, undisputed, secured
or unsecured.



       1.1.18 Class. A category of holders of Claims and Equity Securities as
classified in this Plan.



       1.1.19 Compensation Motion. The motion filed with the Bankruptcy Court on
December 5, 2000 to approve the Senior Management Incentive Program and the
compensation and benefits provided in Section 5.6 of the Restructuring
Agreement.



       1.1.20 Collateral Value Percentage. The ratio, expressed as a percentage,
of (x) the value of all collateral remaining in the Estates that secure the
Notes and (y) the total value of all Estates assets after deduction for all cash
to be distributed under the plan except distributions to Class 8.



       1.1.21 Commitment Agreement. The Plan Confirmation Commitment Agreement
dated as of the Effective Date between FGC and Contrarian Capital Management
LLC, as amended and in effect from time to time.



       1.1.22 Compensation Order. Final Order entered by the Bankruptcy Court on
December 21, 2000 approving the Compensation Motion.



       1.1.23 Confirmation. The entry by the Bankruptcy Court of the
Confirmation Order.



       1.1.24 Confirmation Date. The date upon which the Bankruptcy Court enters
the Confirmation Order.

3



--------------------------------------------------------------------------------



 





       1.1.25 Confirmation Hearing. The duly noticed initial hearing held by the
Bankruptcy Court to confirm this Plan pursuant to Section 1128 of the Bankruptcy
Code, and any subsequent hearing held by the Bankruptcy Court from time to time
to which the initial hearing is adjourned without further notice other than the
announcement of the adjourned dates at the Confirmation Hearing.



       1.1.26 Confirmation Order. The order entered by the Bankruptcy Court
confirming this Plan.



       1.1.27 Consenting Noteholders. Consenting Noteholders means,
collectively, each signatory to the Restructuring Agreement and their
transferees and assignees as allowed by Article VII of the Restructuring
Agreement.



       1.1.28 Contingent Claim. A Claim which is either contingent, unmatured or
unliquidated on or immediately before the Confirmation Date.



       1.1.29 Creditor. Any holder of a Claim, whether or not such Claim is an
Allowed Claim.



       1.1.30 Cure. The distribution on the Effective Date or as soon thereafter
as practicable of Cash, or such other property as may be agreed upon by the
parties or ordered by the Bankruptcy Court, with respect to the assumption of an
executory contract or unexpired lease, pursuant to Section 365(b) of the
Bankruptcy Code, in an amount equal to all unpaid monetary obligations, due
under such executory contract or unexpired lease, to the extent such obligations
are enforceable under the Bankruptcy Code and applicable non-bankruptcy law.



       1.1.31 Debt Instrument. A debenture, bond, promissory note, note or other
transferable instrument or document evidencing any payment obligation.



       1.1.32 Debtors. Collectively, FGC, FSI, FRI, FI, FLVI, FMI, FBHI, FBHII,
101Main and FFEC in the Chapter 11 Cases, pursuant to Sections 1107 and 1108 of
the Bankruptcy Code.



       1.1.33 Debtor Subsidiaries. Any of the Subsidiaries that are Debtors.



       1.1.34 Disbursing Agent. Reorganized FGC shall be the Disbursing Agent to
hold and distribute consideration to the holders of Unclassified Claims and
Allowed Claims in Classes 1, 2, 3, 4, 5, 7 and 8 of this Plan. With respect to
distributions to Noteholders in Classes 6 and 9, the Indenture Trustee shall be
the Disbursing Agent.



       1.1.35 Disclosure Statement. The written disclosure statement and any
supplements thereto that relate to this Plan, as approved by the Bankruptcy
Court pursuant to Section 1125 of the Bankruptcy Code and Bankruptcy Rule 3017,
as such disclosure statement may be amended, modified or supplemented from time
to time.



       1.1.36 Disputed Claim. A Claim which is: (i) subject to timely objection
interposed by the Debtors or any party in interest entitled to file and
prosecute such objection in the Chapter 11 Cases, if at such time such objection
remains unresolved; (ii)

4



--------------------------------------------------------------------------------



 





  a Claim that is listed by the Debtors as disputed, unliquidated or contingent
in the Schedules; or (iii) if no objection has been timely filed, a Claim which
has been asserted in a timely filed proof of Claim in an amount greater than or
in a Class different than that listed by the Debtors in the Schedules as
liquidated in amount and not disputed or contingent; provided, however, that the
Bankruptcy Court may estimate a Disputed Claim for purposes of allowance
pursuant to Section 502(c) of the Bankruptcy Code. The term “Disputed”, when
used to modify a reference in this Plan to any Claim or Class of Claims, shall
mean a Claim (or any Claim in such Class) that is a Disputed Claim as defined
herein. In the event there is a dispute as to classification or priority of a
Claim, it shall be considered a Disputed Claim in its entirety. Until such time
as a Contingent Claim becomes fixed and absolute, such Claim shall be treated as
a Disputed Claim and not an Allowed Claim for purposes related to allocations
and distributions under this Plan.



       1.1.37 Distributable Cash. This term shall have the meaning set forth in
the Restructuring Agreement.          1.1.38 Distribution Date. The Business Day
occurring as soon as practicable after the Effective Date, upon which
distributions are made to holders of Allowed Claims under this Plan.



       1.1.39 Distribution Record Date. The Business Day immediately prior to
the Effective Date.



       1.1.40 Effective Date. The last to occur of: (i) the first Business Day
that is at least eleven (11) days after the Confirmation Date and on which no
stay of the Confirmation Order is in effect; and (ii) the earlier of (x) the
Business Day on which all of the conditions set forth in Article 9 to this Plan
have been satisfied or waived; and (y) 120 days after the Confirmation Date.



       1.1.41 Equity Security. An equity security as defined in Section 101(16)
of the Bankruptcy Code.



       1.1.42 Estates. Collectively, the estates created for the Debtors in the
Chapter 11 Cases pursuant to Section 541 of the Bankruptcy Code.



       1.1.43 Executive. Each of Phillip D. Griffith, Michael E. McPherson, Paul
H. Manske and Max L. Page.



       1.1.44 FAMI. Fitzgeralds Arizona Management, Inc., a Nevada corporation,
one of the Non-Debtor Affiliates.



       1.1.45 FBHI. Fitzgeralds Black Hawk, Inc., a Nevada corporation, one of
the Debtors and debtors-in-possession in the Chapter 11 Cases pending before the
Bankruptcy Court.



       1.1.46 FBHII. Fitzgeralds Black Hawk II, Inc., a Nevada corporation, one
of the Debtors and debtors-in-possession in the Chapter 11 Cases pending before
the Bankruptcy Court.

5



--------------------------------------------------------------------------------



 





       1.1.47 FFEC. Fitzgeralds Fremont Experience Corporation, a Nevada
corporation, one of the Debtors and debtors-in-possession in the Chapter 11
Cases pending before the Bankruptcy Court.



       1.1.48 FGC. Fitzgeralds Gaming Corporation, a Nevada corporation, one of
the Debtors and debtors-in-possession in the Chapter 11 Cases pending before the
Bankruptcy Court.



       1.1.49 FGC Board of Directors. The duly constituted and acting directors
of FGC.



       1.1.50 FGC Equity Security. Any Equity Security interest in FGC,
including Old FGC Common Stock and Old FGC Preferred Stock, represented by any
class or series of common or preferred stock issued by FGC prior to the
Effective Date and any warrants, options, redemption rights, dividend rights,
liquidation preferences or rights to purchase any such common or preferred
stock.



       1.1.51 FI. Fitzgeralds, Inc., a Nevada corporation, one of the Debtors
and debtors-in-possession in the Chapter 11 Cases pending before the Bankruptcy
Court.          1.1.52 FLVI. Fitzgeralds Las Vegas, Inc., a Nevada corporation,
one of the Debtors and debtors-in-possession in the Chapter 11 Cases pending
before the Bankruptcy Court.



       1.1.53 FMC. Fitzgeralds Management Corporation, a Nevada corporation, one
of the Non-Debtor Affiliates and a wholly-owned subsidiary of FGC.



       1.1.54 FMI. Fitzgeralds Mississippi, Inc., a Mississippi corporation, one
of the Debtors and debtors-in-possession in the Chapter 11 Cases pending before
the Bankruptcy Court.



       1.1.55 FRI. Fitzgeralds Reno, Inc., a Nevada corporation, one of the
Debtors and debtors-in-possession in the Chapter 11 Cases pending before the
Bankruptcy Court.



       1.1.56 FRI Board of Directors. The duly constituted and acting directors
of FRI.



       1.1.57 FSI. Fitzgeralds South, Inc., a Nevada corporation, one of the
Debtors and debtors-in-possession in the Chapter 11 Cases pending before the
Bankruptcy Court.



       1.1.58 FSI Warrants. Any warrants to purchase shares of Common Stock of
FSI, formerly known as Fitzgeralds Gaming Corporation, issued in connection with
the issuance of $36,000,000.00 in aggregate amount of Senior Secured Notes in
February 1994.



       1.1.59 FLI. Fitzgeralds Liquidation, Inc. a Delaware corporation.



       1.1.60 Federal Judgment Rate. The rate of interest on judgments as
provided for by 28 U.S.C. § 1961 as of the Petition Date.

6



--------------------------------------------------------------------------------



 





       1.1.61 Final Order. An order, judgment or other decree of the Bankruptcy
Court which has been appealed but which has not been vacated, reversed, modified
or amended or stayed, or for which the time to appeal or seek review or
rehearing has expired with no appeal having been filed.



       1.1.62 Fitzgeralds Black Hawk. The remaining assets of the Fitzgeralds
Black Hawk Casino previously owned and operated by 101 Main.



       1.1.63 Fitzgeralds Las Vegas. The remaining assets of the Fitzgeralds Las
Vegas Hotel & Casino previously owned and operated by FLVI.



       1.1.64 Fitzgeralds Reno. The assets comprising the Fitzgeralds Reno Hotel
and Casino owned and operated by FRI.



       1.1.65 Fitzgeralds Tunica. The remaining assets of the Fitzgeralds Tunica
Hotel and Casino previously owned and operated by FMI.



       1.1.66 Gaming Authorities. Collectively, the applicable gaming and liquor
licensing regulatory authorities of the States of



       Nevada, Colorado and Mississippi and the applicable counties, cities or
other political subdivisions within such states and any other regulatory agency
having the authority to regulate and license the gaming activities of the
Debtors.



       1.1.67 General Unsecured Claim. A Claim that is not secured by a charge
against or interest in property in which the Estates have an interest and is not
an Administrative Claim, Priority Tax Claim, Priority Benefit Plan Contribution
Claim, Preserved Ordinary Course Administrative Claim for Professional Fees,
Priority Wage Claim, nor Priority Customer Deposit Claim and is neither
contractually nor legally subordinated to the Noteholder Deficiency Claims.
General Unsecured Claims shall exclude Noteholder Deficiency Claims and Claims
payable from non-Estate assets, such as insurance, but shall include all Claims
arising under Section 502(g) of the Bankruptcy Code.



       1.1.68 Governmental Or Regulatory Authority. Any Gaming Authority, court,
tribunal, arbiter, authority, agency, commission, official or other
instrumentality in the United States, any foreign country or any domestic or
foreign, county, city or other political subdivision.          1.1.69 Indenture.
The Indenture dated as of December 31, 1997 among FGC, as obligor, the Operating
Companies, FSI, FI, FBHI, FFEC and FBHII as guarantors, and The Bank of New
York, a New York banking corporation, as trustee, pursuant to which the Notes
were issued by FGC.



       1.1.70 Indenture Trustee. The Bank of New York, or such other successor
trustee, under the Indenture.



       1.1.71 Indenture Trustee Professional Fees and Costs Payments. The fees
and costs of the Indenture Trustee’s professionals reimbursed by the Debtor
prior to the

7



--------------------------------------------------------------------------------



 





  Petition Date pursuant to the Restructuring Agreement and paid by the Debtors
subsequent to the Petition Date pursuant to the Cash Collateral Order.



       1.1.72 Informal Committee. The Informal Committee of Noteholders
comprised of Consenting Noteholders.



       1.1.73 Informal Committee Professionals. Ropes & Gray, Jones Vargas and
Houlihan, Lokey, Howard & Zukin and such other professionals retained by the
Informal Committee from time-to-time.



       1.1.74 Informal Committee Professionals Fees and Costs Payments. The fees
and costs of the Informal Committee Professionals reimbursed by the Debtors
prior to the Petition Date pursuant to the Restructuring Agreement and paid by
the Debtor subsequent to the Petition Date pursuant to the Cash Collateral
Order.



       1.1.75 Intercompany Claims. All Claims owed by any Debtor to any other
Debtor.



       1.1.76 IRS. The Internal Revenue Service.



       1.1.77 Lien. This term shall have the meaning set forth in
Section 101(37) of the Bankruptcy Code.



       1.1.78 Liquidation Date. This term shall have the meaning set forth in
the Restructuring Agreement.



       1.1.79 Litigation Claims. All rights, claims, torts, liens, liabilities,
obligations, actions, causes of action, Avoidance Actions, proceedings, debts,
contracts, judgments, damages and demands whatsoever in law or in equity,
whether known or unknown, contingent or otherwise, that the Debtors or the
Estates may have against any Person, including but not limited to, those listed
on Schedule 1.1.79 to this Plan. Failure to list a Litigation Claim on
Schedule 1.1.79 to this Plan shall not constitute a waiver or release by the
Debtors of such Litigation Claim.



       1.1.80 Majestic Agreement. The Purchase and Sale Agreement dated as of
November 22, 2000, as amended, entered by and among Majestic Investor, as
purchaser, FLVI, 101 Main and FMI, as sellers, FGC, and certain affiliates of
sellers and FGC regarding Fitzgeralds Las Vegas, Fitzgeralds Black Hawk and
Fitzgeralds Tunica.



       1.1.81 Majestic Investor. Majestic Investor Holdings, LLC, a Delaware
limited liability company.



       1.1.82 NCI. Nevada Club, Inc., a Nevada corporation, one of the
Non-Debtor Affiliates and a wholly-owned subsidiary of FGC.



       1.1.83 NRS Chapter 92A. Chapter 92A of Nevada Revised Statutes, or any
successor statute(s).

8



--------------------------------------------------------------------------------



 





       1.1.84 Net Distributable Cash. This term shall have the meaning set forth
in the Restructuring Agreement.



       1.1.85 Nevada Secretary. Secretary of State of the State of Nevada.



       1.1.86 New Common Stock. The authorized shares of common stock of
Reorganized FGC, par value of $.01 per share.



       1.1.87 New FGC. Arabella Acquisition, Inc., a Delaware corporation.



       1.1.88 Non-Debtor Affiliates. FMC, FAMI and NCI, each an Affiliate of the
Debtors and a direct or indirect subsidiary of one or more Debtors.



       1.1.89 Noteholder Deficiency Claims. The unsecured deficiency Claim of
the Indenture Trustee and Noteholders representing the balance of the Allowed
Claim of the Indenture Trustee and the Noteholders after receipt by the
Indenture Trustee and the Noteholders of the proceeds of the Collateral for
their Allowed Secured Claims.



       1.1.90 Noteholders. The beneficial holders of Notes.



       1.1.91 Notes. The 12.25% Senior Secured Notes due 2004 in the principal
amount of $205,000,000.00, issued by FGC as obligor.



       1.1.92 Notes Security Documents. The deed of trust, security agreement,
financing statements and fixture filings dated as of December 31, 1997 and all
other documents executed by Debtors pursuant to the Indenture to secure the
obligations evidenced by the Notes.



       1.1.93 Old FGC Common Stock. The shares of common stock, $0.01 par value,
of FGC issued and outstanding immediately prior to the Effective Date, and all
options, warrants, including the FSI Warrants, and similar rights related
thereto whether contractual or otherwise, to acquire such shares of common
stock, and all shares or other securities or instruments convertible or
otherwise exchangeable for such shares of common stock.



       1.1.94 Old FGC Preferred Stock. The shares of preferred stock of FGC
issued and outstanding immediately prior to the Effective Date, including the
cumulative redeemable preferred stock of FGC issued pursuant to a Certificate of
Designation of Preferences Rights dated the 8th day of December, 1995 and all
options, warrants and rights related thereto whether contractual or otherwise,
to acquire any such preferred stock.



       1.1.95 101 Main. 101 Main Street Limited Liability Company, a Colorado
limited liability company, one of the Debtors and debtors-in-possession in the
Chapter 11 Cases pending before the Bankruptcy Court.



       1.1.96 101 Main Managing Member. The duly constituted and acting managing
member of 101 Main.

9



--------------------------------------------------------------------------------



 





       1.1.97 Operating Companies. Collectively, FLVI, FMI, 101 Main and FRI.



       1.1.98 Operating Pleadings. The first day motions filed by Debtors to
continue normal business operations of the Debtors during the Chapter 11 Cases
filed on the Petition Date and by orders entered by the Bankruptcy Court on the
Petition Date, approving such first day motions which orders have subsequently
become Final Orders.



       1.1.99 Person. An individual, corporation, limited liability company,
partnership, association, joint stock company, joint venture, estate, trust,
unincorporated organization or government, governmental unit or any subdivision
thereof or any other entity.



       1.1.100 Petition Date. December 5, 2000, the date on which the Debtors
filed their voluntary petitions commencing the Chapter 11 Cases.



       1.1.101 Plan. This plan of reorganization, either in its present form or
as it may be amended, supplemented or modified from time to time, including all
exhibits and schedules annexed hereto or referenced herein.



       1.1.102 Plan Distribution Cash. The Cash to be paid pursuant to this Plan
to the holders of Allowed Claims in all Classes and Allowed unclassified Claims
as provided for in this Plan on and after the Effective Date, including
(i) reserves for Disputed Claims, or (ii) Administrative Claims, Professional
Fees and Preserved Ordinary Course Administrative Claims not yet allowed and
paid.



       1.1.103 Plan Supplement. The supplement filed with the Bankruptcy Court
which contains additional exhibits to this Plan, as such exhibits may be
subsequently amended, modified or supplemented. The Plan Supplement shall be a
part of this Plan as if such exhibits were set forth more fully herein.



       1.1.104 Post-Petition Date Cash Distribution. This term refers to and
means the distribution of Cash to the Indenture Trustee after the Petition Date
pursuant to Section 4.2 of the Restructuring Agreement and the Cash Collateral
Order.



       1.1.105 Pre-Petition Date Excess Cash Distribution. This term refers to
and means the distribution of Cash to the Indenture Trustee pursuant to
Section 4.1 of the Restructuring Agreement.



       1.1.106 Preserved Ordinary Course Administrative Claim. Administrative
Claims that are based on liabilities incurred by FGC and FRI in the purchase,
lease or use of goods and services in the ordinary course of their business,
including but not limited to, Administrative Claims due on account of services
provided to the Debtors after the Petition Date.



       1.1.107 Priority Benefit Plan Contribution Claim. Any Claim against an
Operating Company and FGC entitled to priority in payment under
Section 507(a)(4) of the Bankruptcy Code.

10



--------------------------------------------------------------------------------



 





       1.1.108 Priority Customer Deposits Claim. Any Claim against an Operating
Company and FGC entitled to priority in payment under Section 507(a)(6) of the
Bankruptcy Code.



       1.1.109 Priority Tax Claim. Any Claim against any of the Debtors entitled
to priority in payment under Section 507(a)(8) of the Bankruptcy Code.



       1.1.110 Priority Wage Claim. Any Claim against an Operating Company and
FGC entitled to priority in payment under Section 507(a)(3) of the Bankruptcy
Code.



       1.1.111 Pro Rata. The ratio of an Allowed Claim or Allowed Equity
Security interest in a particular class to the aggregate amount of all such
Allowed Claims or Allowed Equity Security interests in any such Class.



       1.1.112 Professional Fees. The Administrative Claims for compensation and
reimbursement submitted pursuant to Sections 330, 331 or 503(b) of the
Bankruptcy Code of Persons: (i) employed pursuant to an order of the Bankruptcy
Court under Sections 327 or 1103 of the Bankruptcy Code; or (ii) for whom
compensation and reimbursement has been allowed by the Bankruptcy Court pursuant
to Section 503(b) of the Bankruptcy Code or by other Final Order, which includes
Informal Committee Professionals Fees and Costs Payments and Indenture Trustee
Professional Fees and Costs Payments.



       1.1.113 Protocol Motion. The Motion for Order Approving Procedures for
Sale of Assets Free and Clear of Liens, Claims and Interests and Assumption and
Assignment of Certain Executory Contracts and Unexpired Leases filed on the
Petition Date seeking to establish the procedures by which sales of Operating
Companies shall be documented, advertised and brought before the Bankruptcy
Court for approval.



       1.1.114 Protocol Order. The Final Order entered by the Bankruptcy Court
on December 21, 2000 approving the Protocol Motion, as amended and in effect.



       1.1.115 Reinstated or Reinstatement. These terms shall mean: (i) leaving
unaltered the legal, equitable and contractual rights of the holder of a Claim
so as to leave such Claim unimpaired in accordance with Section 1124 of the
Bankruptcy Code; or (ii) notwithstanding any contractual provision or applicable
law that entitles the holder of such Claim to demand or receive accelerated
payment of such Claim after the occurrence of a default: (a) Curing any such
default that occurred before or after the Petition Date, other than a default of
a kind specified in Section 365(b)(2) of the Bankruptcy Code; (b) reinstating
the maturity of such Claim as such maturity existed before such default;
(c) compensating the holder of such Claim for any damages incurred as a result
of any reasonable reliance by such holder on such contractual provision or such
applicable law; and (d) not otherwise altering the legal, equitable, or
contractual rights to which such Claim entitles the holder of such Claim;
provided, however, that any contractual right that does not pertain to the
payment when due of principal and interest on the obligation on which such Claim
is based, including, but not limited to, financial covenant ratios, negative
pledge covenants, covenants or restrictions on merger or consolidation, and
affirmative covenants regarding corporate existence prohibiting certain
transactions or

11



--------------------------------------------------------------------------------



 





  actions contemplated by this Plan, or conditioning such transactions or
actions on certain factors, shall not be required in order to accomplish
Reinstatement.



       1.1.116 Reorganized Debtor(s). This term shall mean collectively,
Reorganized FGC, Reorganized FRI and Reorganized FLI.



       1.1.117 Reorganized FGC. The corporation resulting from the merger of FGC
with and into New FGC.



       1.1.118 Reorganized FGC Articles. The Restated Certificate of
Incorporation of Reorganized FGC, which shall be substantially in the form filed
with the Bankruptcy Court as part of the Plan Supplement.



       1.1.119 Reorganized FGC By-Laws. The Restated By-Laws of Reorganized FGC,
which shall be substantially in the form filed with the Bankruptcy Court as part
of the Plan Supplement.



       1.1.120 Reorganized FLI. The corporation resulting from the merger of FSI
with and into FLI that, prior to the Effective Date, will be a wholly-owned
subsidiary of FSI.



       1.1.121 Reorganized FRI. FRI on and after the Effective Date.



       1.1.122 Reorganized FRI Articles. The Restated Certificate of
Incorporation of Reorganized FRI, which shall be substantially in the form filed
with the Bankruptcy Court as part of the Plan Supplement.



       1.1.123 Reorganized FRI By-Laws. The Restated By-Laws of Reorganized FRI,
which shall be substantially in the form filed with the Bankruptcy Court as part
of the Plan Supplement.



       1.1.124 Reserve Amount. This term shall have the meaning as set forth in
the Restructuring Agreement.



       1.1.125 Residual Assets. This term shall have the meaning set forth in
the Restructuring Agreement, except that this shall not include Residual Assets
of FGC or FRI.



       1.1.126 Restructuring Agreement. That certain Restructuring Agreement
dated as of December 1, 2000 entered by and



       amongst Debtors, Senior Management and the Consenting Noteholders, as
amended, and in effect.



       1.1.127 Retention Payment. This term shall have the meaning ascribed to
it in Section 5.4 of the Restructuring Agreement.



       1.1.128 Risk Management Contracts. This shall include the following
contracts:

12



--------------------------------------------------------------------------------



 

      A   Service Agreement for Workers’ Compensation Self-Insurance Program
effective June 1, 2001 with Meritage Employer Services, LLC; B   Liability
Claims Investigation, Adjustment and Management Agreement dated as of June 1,
2001 with Meritage Employer Services, LLC; C   Claims Processing and Managed
Care Services Contract dated as of June 1, 2001 with Meritage Employer Services,
LLC; and D   Consulting Contract dated as of June 1, 2001 with Meritage Employer
Services, LLC;



       1.1.129 Schedules. The schedules of assets and liabilities and any
amendments thereto filed by the Debtors with the Bankruptcy Court in accordance
with Section 521(1) of the Bankruptcy Code.          1.1.130 SEC. The United
States Securities and Exchange Commission.          1.1.131 Secured Claim. A
Claim that is secured by a Lien against property of the Estates to the extent of
the value of any interest in such property of the Estates securing such Claim or
to the extent of the amount of such Claim subject to setoff in accordance with
Section 553 of the Bankruptcy Code, in either case as determined pursuant to
Section 506(a) of the Bankruptcy Code.          1.1.132 Secured Tax Claims. The
Claim of any state or local governmental unit which is secured by a Lien against
property owned by the Debtors by operation of applicable law, including, but not
limited to, every such Claim for unpaid real and personal property taxes
together with statutory interest.          1.1.133 Securities Act. The
Securities Act of 1933, as amended.          1.1.134 Senior Management.
Collectively, Phillip D. Griffith, Michael E. McPherson, Paul H. Manske and Max
L. Page.          1.1.135 Senior Management Incentive Program. The ordinary
course compensation, benefits and bonuses, Cash Distribution Incentive,
Retention Payment and Executive Payment payable to Senior Management as set
forth in Article V of the Restructuring Agreement and approved by the
Compensation Order.          1.1.136 Statutory Committee. Collectively, any
committee appointed pursuant to Section 1102 of the Bankruptcy Code.    
     1.1.137 Subordinated Claim. Any Claim or Equity Security interest
subordinated, for purposes of distribution or otherwise, pursuant to Section 510
of the Bankruptcy Code.

13



--------------------------------------------------------------------------------



 





       1.1.138 Subsidiaries. FMI, FRI, 101 Main, FLVI, FBHI, FBHII, FFEC, FSI,
FI and the Non-Debtor Affiliates.          1.1.139 Subsidiaries Board of
Directors. The duly constituted and acting board of directors of the respective
Subsidiaries, except for 101 Main which is managed by the 101 Main Managing
Member.          1.1.140 Subsidiary Equity Interest. Any Equity Security
interest in any of the Subsidiaries that are Debtors, including any limited
liability membership interests, represented by any class or series of common or
preferred stock, limited liability membership interests and any warrants,
options, redemption rights, dividend rights, liquidation preferences or rights
to purchase any such common or preferred stock or limited liability membership
interests issued by the Subsidiaries prior to the Effective Date.    
     1.1.141 Subsidiary Guarantees. The guarantees by any Subsidiary of the
obligations of FGC under the Notes and Indenture.          1.1.142 Tail
Liability. Any and all pre-Effective Date Allowed Claims (excluding the Notes)
and Allowed unclassified Claims of any of the Debtors (excluding FGC and FRI)
not assumed in connection with the purchase of the assets or the stock of the
Operating Companies.          1.1.143 363 Motion. The Motion filed pursuant to
Section 363 of the Bankruptcy Code with the Bankruptcy Court on March 19, 2001,
authorizing the sale of the assets of FMI, 101 Main and FLVI to Majestic
Investor and any similar motion filed by one or more of the Debtors seeking an
order authorizing the sale of the assets of FRI or the common stock of FRI free
and clear of Liens and the assignment (and in some cases the assumption) of
certain assumed executory contracts and unexpired leases pursuant to Section 365
of the Bankruptcy Code in accordance with the Protocol Order.          1.1.144
363 Order. Any Final Order of the Bankruptcy Court approving a 363 Motion.    
     1.1.145 Taxes. All income, gaming, franchise, excise, sales, use,
employment, withholding, property, payroll or other taxes, assessments, of
governmental charges, together with any interest penalties, additions to tax,
fines, and similar amounts relating thereto, imposed or collected by any
federal, state, local or foreign governmental authority.          1.1.146 Voting
Record Date. The date established by the Bankruptcy Court for purposes of voting
on this Plan by Noteholders and the Indenture Trustee.

     1.2. Computation of Time. In computing any period of time prescribed or
allowed by this Plan, unless otherwise expressly provided, the provisions of
Bankruptcy Rule 9006(a) shall apply.

     1.3. Rules of Interpretation. For purposes of this Plan only; (i) any
reference in this Plan to a contract, instrument, release, indenture, or other
agreement or documents being in

14



--------------------------------------------------------------------------------



 



particular form or on particular terms and conditions means that such document
shall be substantially in such form or substantially on such terms and
conditions; (ii) any reference in this Plan to an existing document or exhibit
filed or to be filed means such document or exhibit as it may have been or may
be amended, modified, or supplemented; (iii) unless otherwise specified, all
references in this Plan to Sections, Articles, Schedules and Exhibits are
references to Sections, Articles, Schedules and Exhibits of or to this Plan;
(iv) the words “herein,” “hereof,” “hereto,” and “hereunder” refer to this Plan
in its entirety rather than to a particular portion of this Plan; (v) captions
and headings to Articles and Sections are inserted for convenience of reference
only and are not intended to be a part of or to affect the interpretation of
this Plan; and (vi) the rules of construction and definitions set forth in
Sections 101 and 102 of the Bankruptcy Code and in the Bankruptcy Rules shall
apply unless otherwise expressly provided.

2. TREATMENT OF UNCLASSIFIED CLAIMS

     2.1. General. Pursuant to Section 1123(a)(1) of the Bankruptcy Code, the
Claims against the Debtors set forth in this Article 2 are not designated as
Classes. The holders of such Claims are not entitled to vote on this Plan. The
treatment of the Claims set forth below is consistent with the requirements of
Section 1129(a)(9)(A) of the Bankruptcy Code.

     2.2. Treatment of Administrative Claims.



       2.2.1 Generally. Each Allowed Administrative Claim, other than Preserved
Ordinary Course Administrative Claims treated below, shall be paid in full from
Plan Distribution Cash (or otherwise satisfied in accordance with its terms)
upon the latest of: (i) the Distribution Date; (ii) such date as may be fixed by
the Bankruptcy Court, or as soon thereafter as practicable; (iii) the tenth
(10th) Business Day after such Claim is Allowed, or as soon thereafter as
practicable; and (iv) such date as the holder of such Claim and Debtors or
Reorganized Debtors shall agree upon.          2.2.2 Requests for Payment. All
requests for payment of Administrative Claims against Debtors and all final
applications for allowance and disbursement of Professional Fees must be filed
by the Administrative Claims Bar Date or the holders thereof shall be forever
barred from asserting such Administrative Claims against the Debtors and any of
the Reorganized Debtors. All Professional Fees applications must be in
compliance with all of the terms and provisions of any applicable order of the
Bankruptcy Court, including the Confirmation Order, and all other orders
governing payment of Professional Fees. All Professional Fees applications may
be later amended to include any fees and costs incurred after the Effective
Date.          2.2.3 Allowed Preserved Ordinary Course Administrative Claims.
Each Allowed Preserved Ordinary Course Administrative Claim not paid by FRI or
FGC prior to the Effective Date shall be paid, performed or settled by the
Reorganized Debtor that is the successor to the Estate against which such
Preserved Ordinary Course Administrative Claim originally arose, pursuant to the
terms and conditions under which such Claim arose.

15



--------------------------------------------------------------------------------



 



     2.3. Executive Incentive Claims.



       2.3.1 Retention and Severance. Upon the closing of the sale pursuant to
the Majestic Agreement, $2,400,000.00 earmarked for payment of the Retention
Payment was placed in escrow established pursuant to the Escrow Agreement dated
December 1, 2000. Provided each of the Executives is paid his Retention Payment
from the escrowed funds, each of the Executives shall have no Administrative
Claim in respect of their Retention Payment against Debtors’ estates or the
Reorganized Debtors. Each such Executive shall receive payment of his Retention
Payment from the escrowed funds in full in Cash on the Effective Date if not
already distributed to the Executives as provided for in the Compensation Order
or Restructuring Agreement.          2.3.2 Cash Distribution Incentive. Each of
the Executives shall have, in addition to such rights regarding Distributable
Cash, an Allowed Administrative Claim (the “Cash Incentive Claims”) in respect
of amounts owing and unpaid to them pursuant to Section 5.2 of the Restructuring
Agreement which, except for the Reserve Amount, shall be paid to the Executives
on the Effective Date pursuant to Section 6.1.7 of this Plan. The Reserve Amount
shall be paid to the Executives from time-to-time as provided for in the
Restructuring Agreement.

     2.4. Allowed Priority Tax Claims. Each Allowed Priority Tax Claim, if any,
will be paid in full from Plan Distribution Cash the later of (i) the
Distribution Date; (ii) the tenth (10th) Business Day after the date on which an
order allowing such Claim becomes a Final Order; or (iii) such other time as is
agreed to by the holder of such Claim and the Debtors prior to the Effective
Date or the Reorganized Debtors after the Effective Date.

3. DESIGNATION OF CLASSES OF CLAIMS AND EQUITY INTERESTS

     Pursuant to this Plan and in accordance with Section 1123(a)(1) of the
Bankruptcy Code, all Claims of Creditors and the holders of Equity Securities
(except Administrative Claims, Priority Tax Claims and Preserved Ordinary Course
Administrative Claims) are placed in the Classes described below. A Claim or
Equity Security is classified in a particular Class only to the extent that the
Claim or Equity Security qualifies within the description of that Class and is
classified in other Classes only to the extent that any remainder of the Claim
or Equity Security qualifies within the description of such other Classes. A
Claim is also classified in a particular Class only to the extent that such
Claim is an Allowed Claim in that Class and has not been paid, released or
otherwise satisfied prior to the Effective Date. With respect to Classes of
Claims described as unimpaired under the Plan, except as otherwise provided
under this Plan, nothing shall affect the rights and legal and equitable
defenses of the Estates and Reorganized Debtors regarding such Claims classified
as unimpaired under this Plan, including but not limited to, all rights in
respect of legal and equitable defenses to setoff or recoupment against such
Claims.

     3.1. Summary of Classification.

          Class 1:

--------------------------------------------------------------------------------

  Priority Wage Claims

--------------------------------------------------------------------------------

  Unimpaired
- no solicitation
required

16



--------------------------------------------------------------------------------



 

          Class 2:

--------------------------------------------------------------------------------

  Priority Benefit Plan Contribution Claims

--------------------------------------------------------------------------------

  Unimpaired
- no solicitation
required           Class 3:

--------------------------------------------------------------------------------

  Priority Customer Deposit Claims

--------------------------------------------------------------------------------

  Unimpaired
- no solicitation
required           Class 4:

--------------------------------------------------------------------------------

  Secured Tax Claims

--------------------------------------------------------------------------------

  Unimpaired
- no solicitation
required           Class 5:

--------------------------------------------------------------------------------

  Miscellaneous Secured Claims

--------------------------------------------------------------------------------

  Unimpaired
- no solicitation
required           Class 6:

--------------------------------------------------------------------------------

  Noteholder Secured Claims

--------------------------------------------------------------------------------

  Impaired
- entitled to vote
- solicitation required           Class 7:

--------------------------------------------------------------------------------

  Convenience Class Claims

--------------------------------------------------------------------------------

  Unimpaired
- not entitled to vote
- no solicitation required           Class 8:

--------------------------------------------------------------------------------

  General Unsecured Claims

--------------------------------------------------------------------------------

  Impaired
- entitled to vote
- solicitation required           Class 9:

--------------------------------------------------------------------------------

  Noteholder Deficiency Claims

--------------------------------------------------------------------------------

  Impaired
- entitled to vote
- solicitation required           Class 10:

--------------------------------------------------------------------------------

  Intercompany Claims

--------------------------------------------------------------------------------

  Impaired
- deemed to have voted no
- no solicitation required           Class 10:

--------------------------------------------------------------------------------

  Subsidiary Equity Securities

--------------------------------------------------------------------------------

  Impaired
- deemed to have voted no
- no solicitation required           Class 12:

--------------------------------------------------------------------------------

  Old FGC Preferred Stock

--------------------------------------------------------------------------------

  Impaired
- deemed to have voted no
- no solicitation required           Class 13:

--------------------------------------------------------------------------------

  FSI Warrant Claims

--------------------------------------------------------------------------------

  Impaired
- deemed to have voted no
- no solicitation required

17



--------------------------------------------------------------------------------



 

          Class 14:

--------------------------------------------------------------------------------

  Old FGC Common Stock

--------------------------------------------------------------------------------

  Impaired
- deemed to have voted no
- no solicitation required

     3.2. Specific Classification.



       3.2.1 Class 1: Priority Wage Claims. Class 1 consists of all Priority
Wage Claims against Debtors.          3.2.2 Class 2: Priority Benefit Plan
Contribution Claims. Class 2 consists of all Priority Benefit Plan Contribution
Claims against Debtors.          3.2.3 Class 3: Priority Customer Deposit
Claims. Class 3 consists of all Priority Customer Deposit Claims against
Debtors.          3.2.4 Class 4: Secured Tax Claims. Class 4 consists of all
Secured Tax Claims against Debtors. Each holder of a Secured Tax Claim shall be
considered to be in its own separate subclass within Class 4, and each such
subclass shall be deemed to be a separate Class for purposes of this Plan.    
     3.2.5 Class 5: Miscellaneous Secured Claims. Class 5 consists of all
Secured Claims against Debtors, other than Secured Claims in Class 4 and
Class 6. Each holder of a Miscellaneous Secured Claim shall be considered to be
in its own separate subclass within Class 5, and each such subclass shall be
deemed to be a separate Class for purposes of this Plan.          3.2.6 Class 6:
Noteholder Secured Claims. Class 6 consists of the Secured Claims of the
Indenture Trustee and Noteholders under the Notes.          3.2.7 Class 7:
Convenience Class Claims. Class 7 consists of all Allowed General Unsecured
Claims held and controlled by a Creditor in an aggregate amount of $25,000.00 or
less, or in an aggregate amount greater than $25,000.00, but which Creditor
elects on the Ballot to reduce to an aggregate of $25,000.00. If, at any time
prior to the Effective Date, an eligible Creditor holds or controls (whether
directly or indirectly) more than one Allowed General Unsecured Claim, the
Creditor must aggregate all such Allowed General Unsecured Claims and elect to
take not more than $25,000.00 to have such Allowed General Unsecured Claims
treated in this Class 7.          3.2.8 Class 8: General Unsecured Claims.
Class 8 consists of all General Unsecured Claims against Debtors other than
Class 7 Convenience Class Claims.          3.2.9 Class 9: Noteholder Deficiency
Claims. Class 9 consists of the Noteholder Deficiency Claims.          3.2.10
Class 10 Intercompany Claims. Class 10 consists of all Intercompany Claims
amongst the Debtors.

18



--------------------------------------------------------------------------------



 





       3.2.11 Class 11: Subsidiary Equity Securities. Class 11 consists of the
Subsidiary Equity Securities all of which are held by various of Debtors.    
     3.2.12 Class 12: Old FGC Preferred Stock. Class 12 consists of Old FGC
Preferred Stock.          3.2.13 Class 13: FSI Warrant Claims. Class 13 consists
of FSI Warrant Claims.          3.2.14 Class 14: Old FGC Common Stock. Class 14
consists of Old FGC Common Stock and any other FGC Equity Interests not
addressed in this Plan.

4. DESIGNATION OF AND PROVISIONS FOR TREATMENT OF CLASSES OF CLAIMS NOT
IMPAIRED BY THIS PLAN

     4.1. Class 1 — Priority Wage Claims. Each Allowed Priority Wage Claim, if
any, shall be paid in full from Plan Distribution Cash by the applicable
Reorganized Debtor upon the latest of: (i) the Distribution Date; (ii) such date
as may be fixed by the Bankruptcy Court; (iii) the tenth (10th) Business Day
after such Claim is Allowed, or as soon thereafter as practicable; and (iv) such
date as the holder of such Claim and the Debtors, and after the Effective Date,
the applicable Reorganized Debtor shall agree. Class 1 is unimpaired under this
Plan. Holders of Claims in Class 1 are not entitled to vote on this Plan.

     4.2. Class 2 — Priority Benefit Plan Contribution Claims. Each Allowed
Priority Benefit Plan Contribution Claim, if any, shall be paid in full from
Plan Distribution Cash by the applicable Reorganized Debtor upon the latest of:
(i) the Distribution Date; (ii) such date as may be fixed by the Bankruptcy
Court; (iii) the tenth (10th) Business Day after such Claim is Allowed, or as
soon thereafter as practicable; and (iv) such date as the holder of such Claim,
and the Debtors, and after the Effective Date, the applicable Reorganized Debtor
shall agree. Class 2 is unimpaired under this Plan. Holders of Claims in Class 2
are not entitled to vote on this Plan.

     4.3. Class 3 — Priority Customer Deposit Claims. Each Allowed Priority
Customer Deposit Claim, if any, shall be paid in full from Plan Distribution
Cash by the applicable Reorganized Debtor upon the latest of: (i) the
Distribution Date; (ii) such date as may be fixed by the Bankruptcy Court;
(iii) the tenth (10th) Business Day after such Claim is Allowed, or as soon
thereafter as practicable; (iv) such date as the holder of such Claim and the
Debtors, and after the Effective Date, the applicable Reorganized Debtor, shall
agree; and (v) a date when such Priority Customer Deposit Claim becomes due and
owing. Class 3 is unimpaired under this Plan. Holders of Claims in Class 3 are
not entitled to vote on this Plan.

     4.4. Class 4 — Secured Tax Claims Each Allowed Secured Tax Claim shall be
paid in full from Plan Distribution Cash by the applicable Reorganized Debtor
upon the latest of: (i) the Distribution Date; (ii) such date as may be fixed by
the Bankruptcy Court; (iii) the tenth (10th) Business Day after such Claim is
Allowed, or as soon thereafter as practicable; (iv) the date on which such
Secured Tax Claim is scheduled to be paid under applicable law or regulation;
and (v) such date as the holder of such Claim and the Debtors, and after the
Effective Date, the applicable Reorganized Debtor shall agree. Class 4 is
unimpaired under this Plan. Holders of Claims in Class 4 are not entitled to
vote on this Plan.

19



--------------------------------------------------------------------------------



 



     4.5. Class 5 — Miscellaneous Secured Claims. At the option of the
applicable Reorganized Debtors, the holder of any Allowed Secured Claim in
Class 5 shall receive one (1) of the following alternative treatments:



       a) on the Distribution Date, or on such other date thereafter as may be
agreed to by the holder of such Claim and the Debtors or the applicable
Reorganized Debtor, as the case may be, shall abandon the collateral securing
such Claim to the holder thereof in full satisfaction and release of such Claim;
or          b) on the Distribution Date, the holder of such Claim shall receive,
on account of such Claim, Plan Distribution Cash equal to its Allowed Secured
Claim or such lesser amount to which the holder of such Allowed Secured Claim
shall agree, in full satisfaction and release of such Allowed Secured Claim.

     Class 5 is unimpaired under this Plan. Holders of Allowed Claims in Class 5
are not entitled to vote on this Plan.

     4.6. Class 7 – Convenience Class Claims. Each holder of an Allowed
Convenience Class Claim shall be paid in full from Plan Distribution Cash by the
applicable Reorganized Debtor upon the latest of: (i) the Distribution Date;
(ii) the tenth (10th) Business Day after such Claim is Allowed, or as soon
thereafter as practicable; and (iii) such date as the holder of such Claim and
Debtors or the Reorganized Debtors have agreed or shall agree.

     4.7. Interest. All unimpaired Allowed Claims in Classes 1, 2, 3 and 7 shall
also be paid contemporaneous with payment of these Allowed Claims, interest from
the Petition Date at the Federal Judgment Rate.

5. DESIGNATION OF AND PROVISIONS FOR TREATMENT OF CLASSES OF CLAIMS AND
EQUITY SECURITIES IMPAIRED BY THIS PLAN

     5.1. Class 6 – Noteholder Secured Claims. The Allowed Secured Claims of
Noteholders and the Indenture Trustee are impaired and shall be treated as
follows:



       5.1.1 Distributions. Class 6 Claims shall be satisfied by distribution of
the following to each Noteholder as of the Distribution Record Date.

      a)   the conditional receipt pursuant to bankruptcy-court order, from the
Petition Date through the date hereof, of Distributable Cash; b)   the granting
of the releases set forth in Section 10.6, which make unconditional and
indefeasible the distributions of Distributable Cash during these cases; and c)
  the receipt of a portion of all of the New Common Stock equal to the
Collateral Value Percentage; each holder of a Class 6 Claim shall receive its
Pro Rata share of such New Common Stock

20



--------------------------------------------------------------------------------



 





       5.1.2 Cash Option for Bondholders. Each holder of a Class 6 Claim that
has elected its Ballot to receive the cash payment contemplated by Section 8.4
shall not receive the distribution on New Common Stock contemplated by
Section 5.1.1(c)

     5.2. Class 8 — General Unsecured Claims. Each holder of an Allowed General
Unsecured Claim shall receive Plan Distribution Cash equivalent to 20% of its
Allowed General Unsecured Claim upon the latest of: (i) the Distribution Date;
(ii) the tenth (10th) Business Day after such Claim is Allowed, or as soon
thereafter as practicable; and (iii) such date as the holder of such Claim and
applicable Debtor or the Reorganized Debtor has agreed or shall agree.

     5.3. Class 9 – Noteholder Deficiency Claims.



       5.3.1 Distributions. Class 9 Claims shall be satisfied by the receipt of
all of the New Common Stock that is not distributable to holders of Class 6
Claims. Each holder of a Class 9 Claim shall receive its Pro Rata share of such
New Common Stock.          5.3.2 Cash Option for Bondholders. Each holder of a
Class 9 Claim that has elected on its Ballot to receive the cash payment
contemplated by Section 8.4 shall not receive the distribution of New Common
Stock contemplated by Section 5.3.1.

     5.4. Class 10 – Intercompany Claims. All Intercompany Claims in existence
on the Effective Date shall be extinguished and none of the Debtors shall
receive any consideration from any other Debtor as a result of any Intercompany
Claim.

     5.5. Class 11 — Subsidiary Equity Interests. All Subsidiary Equity
Interests (except for the FRI Equity Interest) and the FSI Equity Interest shall
be canceled and terminated without any further act or action under any
applicable agreement, law, regulation, order or rule.

     5.6. Class 12 — Old FGC Preferred Stock. Holders of Old FGC Preferred Stock
shall receive nothing for their Old FGC Preferred Stock, and the Old FGC
Preferred Stock shall be canceled and extinguished without further act or action
under any applicable agreement, law, regulation, order or rule.

     5.7. Class 13 – FSI Warrant Claims. Holders of FSI Warrant Claims shall
receive nothing for their FSI Warrant Claims, and the FSI Warrants shall be
canceled and extinguished without further act or action under any applicable
agreement, law, regulation, order or rule.

     5.8. Class 14 – Old FGC Common Stock. Holders of Old FGC Common Stock and
any remaining FGC Equity Securities shall receive nothing for their Old FGC
Common Stock and remaining FGC Equity Securities, and the Old FGC Common Stock
shall be canceled and extinguished without further act or action under any
applicable agreement, law, regulation, order or rule. Nothing contained herein
shall affect the right of a holder of Old FGC Common Stock to receive other
consideration elsewhere under this Plan or through Final Orders of the
Bankruptcy Court not related to the Old FGC Common Stock.

6. MEANS FOR IMPLEMENTATION OF PLAN

     6.1. Plan Implementation Steps Occurring on Effective Date. On the
Effective Date, all of the assets of each Debtor’s Estate, including all causes
of action and avoidance actions, shall

21



--------------------------------------------------------------------------------



 



be preserved and shall revest in the Debtors free and clear of all liens, claims
and encumbrances, and then the following events shall occur in the following
sequence:



       6.1.1 Mergers to Simplify Corporate Structure. FGC shall cause all
subsidiaries of FGC, including debtors and nondebtors, except FSI and FRI, to be
merged with and into FSI pursuant to NRS Chapter 92A, with FSI being the
surviving entity in the mergers. On or before the Effective Date, FGC shall
cause to be executed, and shall cause to be filed with the Nevada Secretary, the
articles of merger and any related documents required for such mergers to be
effective at the earliest time reasonably practicable on the Effective Date.    
     6.1.2 Mergers to Convert New Corporations to Delaware Corporations. On or
before the Effective Date, New FGC shall be formed. On the Effective Date, FGC
shall merge with and into New FGC with New FGC being the surviving corporation,
and then New FGC shall change its name to “Fitzgeralds Gaming Corporation.” On
or before the Effective Date, FSI shall form FLI, and on the Effective Date,
following the mergers contemplated by Section 6.1.1, FSI shall merge with and
into FLI, with FLI being the surviving corporation.          6.1.3 New Common
Stock. On the Effective Date, Reorganized FGC shall have one million (1,000,000)
shares of New Common Stock authorized of which two hundred five thousand
(205,000) shares shall be issued and outstanding, all of which shares of New
Common Stock shall, in accordance with this Plan, be issued to the Disbursing
Agent in accordance with this Plan.          6.1.4 Reorganized FGC. As of the
Effective Date, the certificates of Reorganized FGC shall be substantially in
the forms of the Reorganized FGC Articles and Reorganized FGC By-Laws, which
provide for, among other things, the authorization of any and all acts necessary
to effectuate this Plan including, without limitation, the issuance of the New
Common Stock. Such restated certificate of incorporation and by-laws shall also
provide: (i) to the extent required by Section 1123(a) and (b) of the Bankruptcy
Code, for a provision prohibiting the issuance of non-voting equity securities;
and (ii) for the board of directors of Reorganized FGC to be comprised of three
(3) directors, to be initially nominated by the Informal Committee no later than
five (5) days prior to the commencement of the Confirmation Hearing. The initial
members of the board of directors of Reorganized FGC shall serve until such
directors, or their successors are elected at a properly noticed and constituted
stockholders’ meeting of Reorganized FGC. After the Effective Date, Reorganized
FGC may amend and restate the Reorganized FGC Articles and Reorganized FGC
By-Laws as permitted by applicable law.          6.1.5 Reorganized FRI. As of
the Effective Date, the certificates of incorporation and bylaws of Reorganized
FRI shall be amended substantially in the forms of the Reorganized FRI Articles
and Reorganized FRI By-Laws, which provide for, among other things, the
authorization of any and all acts necessary to effectuate this Plan. Such
certificates of incorporation and by-laws shall also provide to the extent
required by Section 1123(a) and (b) of the Bankruptcy Code, for a provision
prohibiting the issuance of non-voting equity securities. After the Effective
Date, Reorganized FRI may amend and restate

22



--------------------------------------------------------------------------------



 





  the Reorganized FRI Articles and Reorganized FRI By-Laws as permitted by
applicable law.          6.1.6 Reorganized FLI. As of the Effective Date, the
certificate of incorporation and bylaws of Reorganized FLI shall be
substantially in the forms of the Reorganized FLI Articles and Reorganized FLI
By-Laws, which provide for, among other things, the authorization of any and all
acts necessary to effectuate this Plan. Such certificate of incorporation and
by-laws shall also provide, to the extent required by Section 1123(a) and (b) of
the Bankruptcy Code, for a provision prohibiting the issuance of non-voting
equity securities. After the Effective Date, Reorganized FLI may amend and
restate the Reorganized FLI Articles and Reorganized FLI By-Laws as permitted by
applicable law          6.1.7 Plan Distribution Cash. The Plan Distribution Cash
shall be delivered to Reorganized FGC or Reorganized FLI, as appropriate to be
paid in accordance with this Plan and the Restructuring Agreement.    
     6.1.8 Senior Management. On the Effective Date, Reorganized FGC shall pay
from Plan Distribution Cash all monies due but not yet paid in accordance with
the Restructuring Agreement, Compensation Order and the Senior Management
Incentive Program, including the Retention Payments and Cash Incentive Claims to
the extent not previously paid and not subject to further reserve.    
     6.1.9 Distributions. All funds or other property received or retained by
Reorganized Debtors shall be applied and distributed in accordance with the
Plan.

     6.2. Determination of Plan Distribution Cash. The Debtors shall determine
the necessary amount of Plan Distribution Cash with the consent of the Informal
Committee (not to be unreasonably withheld) as provided for in the Restructuring
Agreement. In the event agreement cannot be reached between the Debtors and the
Informal Committee prior to the Effective Date, the Bankruptcy Court shall
determine the amount of Plan Distribution Cash.

     6.3. Notice of Effectiveness. When all of the Steps contemplated by
Section 6.1 have been completed, the Reorganized Debtors shall file with the
Bankruptcy Court and serve upon all holders of claims and all potential holders
of Administrative Claims known to the Debtors (whether or not disputed), a
Notice of Effective Date of Plan. The Notice of Effective Date of Plan shall
include notice of the Administrative Claim Bar Date.

     6.4. No Corporate Action Required.. As of the Effective Date: (i) the
adoption or approvals of the mergers set forth in Section 6.1.1 and 6.1.2;
(ii) the adoption of the Reorganized FGC Articles, Reorganized FGC By-Laws,
Reorganized FRI Articles, Reorganized FRI By-Laws, Reorganized FLI Articles,
Reorganized FLI By-Laws or similar constituent documents for Reorganized
Debtors; (iii) the initial selection of directors and officers for Reorganized
Debtors; (iv) the adoption, execution, delivery and implementation of all
contracts, leases, instruments, releases and other agreements related to or
contemplated by this Plan; (v) the revesting or transfer of Estate assets
provided for in this Plan; and (vi) the other matters provided for under or in
furtherance of this Plan involving corporate action to be taken by or required
of the Debtors or Reorganized Debtors shall be deemed to have occurred and be
effective as provided herein, and shall be authorized and approved in all
respects without further order of the Bankruptcy Court or

23



--------------------------------------------------------------------------------



 



any requirement of further action by the stockholders or directors of the
Debtors and Reorganized Debtors. As of the Effective Date, the term of each of
the officers and directors of the Debtors not continuing in office, if any,
shall terminate pursuant to the Confirmation Order without any further action by
the stockholders or directors of the Debtors or Reorganized Debtors.

     6.5. Directors and Officers. On the Effective Date, the operation of
Reorganized FGC, Reorganized FLI and Reorganized FRI shall become the general
responsibility of their respective boards of directors, which shall thereafter
have responsibility for the management, control and operation of Reorganized
FGC, Reorganized FLI and Reorganized FRI in accordance with this Plan,
applicable law, the Reorganized FGC Articles, Reorganized FGC By-Laws,
Reorganized FLI Articles, Reorganized FLI By-Laws, Reorganized FRI Articles and
Reorganized FRI By-Laws and payment of all remaining Allowed Claims and payment
due pursuant to the Senior Management Incentive Program pursuant to this Plan.
All the directors and executive officers of Reorganized FGC, Reorganized FLI and
Reorganized FRI shall be deemed to have been elected or appointed, as the case
may be, pursuant to the Confirmation Order, but shall not take office until the
Effective Date. The terms of those directors and officers not continuing in
office after the Effective Date, if any, shall be deemed expired as of the
Effective Date pursuant to the Confirmation Order. Reorganized Debtors shall
provide such officers and directors with errors and omissions insurance coverage
by tail policy, prior-acts endorsement to the Reorganized FGC policy or any
other policy provision chosen by the Informal Committee for a period of not less
than one year after the Effective Date similar to that provided such officers
and directors as of the Confirmation Date. The existing directors of Debtors
should they choose to do so, will continue to serve as directors of Debtors from
and after the Confirmation Date until the Effective Date. During the period from
the Confirmation Date until the Effective Date, but not beyond the Effective
Date, all the existing outside directors of Debtors will continue to be
compensated at their present levels for so long as they continue to serve as
directors of Debtors.

     6.6. Informal Committee. Any consent, waiver or other action pursuant to
this Plan to be given by, or power conferred on, the Informal Committee shall be
exercised by a vote of members of the Informal Committee who in the aggregate
own, beneficially own or have investment discretion with respect to Notes
comprising at least a majority of the outstanding principal amount of the Notes.
There shall be no requirement of a meeting or notice to all Noteholders or
Informal Committee members as a prerequisite to such a vote, and the vote may be
by written consent of sufficient members of the Informal Committee.

     6.7. Duties of Indenture Trustee. Not later than the eleventh day after
entry of the Confirmation Order, the Indenture Trustee shall provide to the
Debtors and the Informal Committee a list of all bondholders, including
beneficial holders to the extent that the Indenture Trustee can reasonably
determine them. On the Effective Date the Indenture Trustee shall be cancelled
and the Indenture Trustee shall have no further duties thereunder.

7. EXECUTORY CONTRACTS AND UNEXPIRED LEASES

     7.1. Executory Contracts. All executory contracts and unexpired leases that
both exist on the Confirmation Date and are set forth on the schedule of assumed
executory contracts and unexpired leases attached to this Plan as Schedule 7.1,
shall be deemed assumed by the applicable Reorganized Debtor on the Effective
Date. Schedule 7.1 may be modified by the Debtors at the

24



--------------------------------------------------------------------------------



 



direction of the Informal Committee up to the Effective Date, with notice to the
non-debtor party to the contract affected by such modification.

     7.2. Approval of Assumption or Rejection. Entry of the Confirmation Order
shall constitute as of the Effective Date: (i) approval, pursuant to Bankruptcy
Code Section 365(a), of the assumption by the applicable Reorganized Debtor of
each executory contract and unexpired lease listed on Schedule 7.1, and (ii)
authorization for the Reorganized Debtors to reject each executory contract and
unexpired lease to which any of the Debtors are parties and which is not listed
on Schedule 7.1 and neither assumed, assumed and assigned nor rejected by
separate order prior to the Effective Date. Unless they file an objection to the
assumption prior to the Confirmation Hearing, each counterparty to an executory
contract or unexpired lease on Schedule 7.1 shall be deemed to have consented to
such assumption. Notwithstanding anything contained herein to the contrary, up
to the Confirmation Date the Debtors, at the direction of the Informal
Committee, shall add to or delete from Schedule 7.1 any executory contract or
unexpired lease.

     7.3. Cure of Defaults. Unless they file an objection to the assumption of
an executory contract or unexpired lease assumed pursuant to Section 7.1 of this
Plan prior to the Confirmation Hearing specifically asserting a required cure
payment, each executory contract or unexpired lease listed on Schedule 7.1 may
be assumed by the Reorganized Debtors without the payment of any cure amount.
The applicable Reorganized Debtor shall Cure any defaults respecting each
executory contract or unexpired lease assumed pursuant to Section 7.1 of this
Plan upon the latest of (i) the Effective Date or as soon thereafter as
practicable; (ii) such dates as may be fixed by the Bankruptcy Court or agreed
upon by the Debtors, with the consent of the Informal Committee and after the
Effective Date, the applicable Reorganized Debtor; or (iii) the tenth (10th)
Business Day after the entry of a Final Order resolving any dispute regarding
(a) a Cure amount; (b) the ability of the applicable Reorganized Debtor to
provide “adequate assurance of future performance” under the executory contract
or unexpired lease assumed pursuant to this Plan in accordance with Section
365(b)(1) of the Bankruptcy Code; or (c) any matter pertaining to assumption,
assignment or the Cure of a particular executory contract or an unexpired lease.

     7.4. Post-Petition Date Contracts and Leases. Subject to the Administrative
Claim Bar Date, Executory contracts and unexpired leases entered into and other
obligations incurred after the Petition Date by the Debtors shall be performed
by the applicable Reorganized Debtor in the ordinary course of its business.

     7.5. Restructuring Agreement. Entry of the Confirmation Order shall
constitute authorization for the assumption on the Effective Date by Reorganized
Debtors of the (a) Restructuring Agreement to the extent obligations and rights
contained therein remain unperformed and (b) the Risk Management Contracts
existing as of the Effective Date.

     7.6. Bar Date. All proofs of Claims with respect to Claims arising from the
rejection of any executory contract or unexpired lease shall be filed with
Fitzgeralds Gaming Corporation, c/o Ropes & Gray, One International Place,
Boston, Massachusetts 02110, Attention: Don S. DeAmicis and D. Ross Martin, not
later than the earlier of the 30th day after the entry of the order approving
rejection of an executory contract or unexpired lease or the 30th day after the
Effective Date. Any Claim not filed within such time shall be forever barred.
Notwithstanding the above, the bar date for Scout Development shall be the 30th
day after the Effective Date pursuant to Court order.

25



--------------------------------------------------------------------------------



 



     7.7. Indemnification Obligations. Any obligations of the Debtors to
indemnify any officer, director or employee serving as a fiduciary of any
employee benefit plan or program of the Debtors, pursuant to charter, by-laws,
contract or applicable state law shall be deemed to be, and shall be treated as,
an executory contract and rejected by Debtors on the Effective Date.

8. MANNER OF DISTRIBUTION OF PROPERTY UNDER THIS PLAN

     8.1 Surrender of Securities or Debt Instruments. On or before the
Distribution Date, or as soon as practicable thereafter, each Noteholder shall
surrender the Notes evidencing its Allowed Noteholder Deficiency Claim to the
Indenture Trustee as the Disbursing Agent for the Class 6 and 9 Claims. No
distribution of property hereunder shall be made to or on behalf of any such
Noteholder unless and until the Notes are delivered to the Indenture Trustee or
the unavailability of such Notes is reasonably established to the satisfaction
of Reorganized FGC. In the event any Noteholder seeks to establish the
unavailability of the Note evidencing such Allowed Noteholder Deficiency Claim,
Reorganized FGC shall, within thirty (30) Business Days after receipt of the
Noteholder’s evidence of unavailability and statement of indemnity of
Reorganized FGC, (i) provide the Noteholder, in writing, with a detailed
description regarding the rejection of such evidence and statement of indemnity;
or (ii) deliver to the Indenture Trustee a notice of compliance and distribute
to such Noteholder any amounts distributable from Reorganized FGC. Any such
Noteholder who fails to surrender or cause to be surrendered such Notes or fails
to execute and deliver an affidavit of loss and indemnity reasonably
satisfactory to Reorganized FGC prior to the second anniversary of the Effective
Date, shall be deemed to have forfeited all rights and claims in respect of such
Notes and shall not participate in any distribution hereunder, and all property
in respect of such forfeited distribution, including interest accrued thereon,
shall revert to Reorganized FGC notwithstanding any federal or state escheat
laws to the contrary.

     8.2 Distribution Record Date. At the close of business on the Distribution
Record Date, the transfer ledgers of the Indenture Trustee shall be closed, and
there shall be no further changes to the record of Noteholders. Reorganized FGC
and the Indenture Trustee shall have no obligation to recognize any transfer of
such Notes occurring after the Distribution Record Date. The Indenture Trustee
and Reorganized FGC shall be entitled instead to recognize and deal for all
purposes hereunder with only those Noteholders stated on the transfer ledgers as
of the close of business on the Distribution Record Date.

     8.3 Delivery of Distributions. Distribution of property shall be made by
the Indenture Trustee to Noteholders at the addresses contained in the official
records of the Indenture Trustee. If any Noteholder’s distribution is returned
as undeliverable, no further distributions to such Noteholder shall be made
unless and until the Indenture Trustee and Reorganized FGC are notified of such
Noteholder’s then current address, at which time all missed distributions shall
be made to such Noteholder without interest. Undeliverable distributions shall
be returned to the Indenture Trustee until such distributions are claimed. All
claims for undeliverable distributions shall be made on or before the second
anniversary of the Effective Date. After such date, all unclaimed property shall
revert to Reorganized FGC and the claim of any Noteholder or successor to such
Noteholder with respect to such property shall be discharged and forever barred
notwithstanding any federal or state escheat laws to the contrary.

     8.4 Cash Option for Bondholders. Each holder of a Class 6 and Class 9 Claim
may indicate on its Ballot its election to receive a cash distribution in lieu
of distributions of New

26



--------------------------------------------------------------------------------



 



Common Stock. Any such electing holder shall, in lieu of all distributions that
it would otherwise be entitled to receive pursuant to Section 5.1.1(c) and
5.3.1, receive $30.00 per $1000 face amount of Notes owned by such holder. The
New Common Stock that would have been distributed to such electing holders shall
instead be sold pursuant to the Commitment Agreement.

9. CONDITIONS PRECEDENT TO CONFIRMATION AND THE EFFECTIVE DATE

     9.1. Conditions to Confirmation. The following are conditions precedent to
confirmation of this Plan:

      a)   The Confirmation Order shall have been entered and be in form and
substance reasonably acceptable to the Debtors and the Informal Committee; and
b)   Since March 7, 2003, there shall have been no Consenting Noteholder
Default, Debtor Default or Senior Management Default under the Restructuring
Agreement, which default has not been waived pursuant to such agreement, and
there shall have been no termination upon condition subsequent of the
Restructuring Agreement.

     9.2. Conditions to Effectiveness. The following are conditions precedent to
the occurrence of the Effective Date:

      a)   The Confirmation Order shall be a Final Order, except that Debtors
reserve the right, with the consent of the Informal Committee, to cause the
Effective Date to occur notwithstanding the pendency of an appeal of the
Confirmation Order; b)   No request for revocation of the Confirmation Order
under Section 1144 of the Bankruptcy Code shall have been made, or, if made,
shall remain pending, including any appeal; c)   All documents necessary to
implement the transactions contemplated by this Plan shall be in form and
substance reasonably acceptable to the Debtors and the Informal Committee; and
d)   Sufficient Plan Distribution Cash is set aside, reserved and withheld to
make the distributions required by the Bankruptcy Code and this Plan.

     9.3. Waiver of Conditions. The Conditions to Confirmation and Conditions to
Effectiveness may be waived in whole or in part by the Debtors and the Informal
Committee at any time, without notice, an order of the Bankruptcy Court or any
further action other than proceeding to Confirmation and consummation of the
Plan.

10. TITLE TO PROPERTY; DISCHARGE; INJUNCTION

     10.1. Revesting of Assets. [INTENTIONALLY OMITTED].

27



--------------------------------------------------------------------------------



 



     10.2. Preservation of Litigation Claims. In accordance with Section
1123(b)(3) of the Bankruptcy Code, and except as otherwise expressly provided
herein, all Litigation Claims shall be retained by the applicable Reorganized
Debtor.

     10.3. Discharge. Except as provided in this Plan or the Confirmation Order,
the rights afforded under this Plan and the treatment of Claims and Equity
Securities under this Plan shall be in exchange for and in complete
satisfaction, discharge and release of all Claims and termination of all Equity
Securities, including any interest accrued on Claims from the Petition Date.
Except as provided in this Plan or the Confirmation Order, upon the Effective
Date, Confirmation shall: (a) discharge the Debtors and Reorganized Debtors from
all Claims or other debts that arose before the Confirmation Date including all
Claims arising under and related to the Notes and all debts of the kind
specified in Sections 502(g), 502(h) or 502(i) of the Bankruptcy Code, whether
or not: (i) a proof of Claim based on such debt is filed or deemed filed
pursuant to Section 501 of the Bankruptcy Code; (ii) a Claim based on such debt
is allowed pursuant to Section 502 of the Bankruptcy Code; or (iii) the holder
of a Claim based on such debt has accepted this Plan; and (b) terminate all
interest and other rights of holders of Equity Securities in the Debtors.

     10.4. Injunction. From and after the Effective Date, and except as provided
in this Plan and the Confirmation Order, all entities that have held, currently
hold or may hold a Claim or other debt or liability or an Equity Security or
other right of an Equity Security holder that is terminated pursuant to the
terms of this Plan are permanently enjoined from taking any of the following
actions on account of any such Claims, debts or liabilities or terminated Equity
Security or rights: (i) commencing or continuing in any manner any action or
other proceeding against the Reorganized Debtors or their respective properties;
(ii) enforcing, attaching, collecting or recovering in any manner any judgment,
award, decree or order against the Reorganized Debtors or their respective
properties; (iii) creating, perfecting or enforcing any Lien or encumbrance
against the Reorganized Debtors or their respective properties; (iv) asserting a
setoff, right of subrogation or recoupment of any kind against any debt,
liability or obligation due to the Reorganized Debtors or their respective
properties; and (v) commencing or continuing any action, in any manner or any
place, that does not comply with or is inconsistent with the provisions of this
Plan or the Bankruptcy Code. By accepting distributions pursuant to this Plan,
each holder of an Allowed Claim receiving distributions pursuant to this Plan
will be deemed to have specifically consented to the injunction set forth in
this section.

     10.5. Exculpation. From and after the Effective Date, none of Debtors, the
Reorganized Debtors, or the Informal Committee nor any of their respective
present or former members, directors, officers, managers, employees, advisors,
attorneys or agents, shall have or incur any liability to any holder of a Claim
or Equity Security or any other party in interest, or any of their respective
agents, employees, representatives, financial advisors, attorneys or Affiliates,
or any of their successors or assigns, for any act or omission in connection
with, relating to, or arising out of, the Chapter 11 Cases, 363 Motion, the
pursuit of confirmation of this Plan or the consummation of this Plan, except
for (i) under the Restructuring Agreement to the extent assumed by the
Reorganized Debtors, (ii) violations of the Risk Management Contracts,
(iii) gross negligence and (iv) willful misconduct, and in all respects shall be
entitled to reasonably rely upon the advice of counsel with respect to their
duties and responsibilities under this Plan or in the context of the Chapter 11
Cases. No holder of a Claim or Equity Security, nor any other party in interest,
including their respective agents, employees, representatives, financial
advisors, attorneys or Affiliates, shall have any right of action against
Debtors, the Reorganized Debtors, the Informal

28



--------------------------------------------------------------------------------



 



Committee or any of their respective present or former members, officers,
directors, managers, employees, advisors, attorneys or agents, for any act or
omission in connection with, relating to, or arising out of, the Chapter 11
Cases, the pursuit of confirmation of this Plan, the consummation of this Plan
or the administration of this Plan, except for (i) their willful misconduct or
gross negligence, (ii) matters specifically contemplated by this Plan and
(iii) any liability of an attorney to its client not subject to exculpation
under the Bankruptcy Code.

     10.6. Release. As part of the distributions to holders of Class 6 Claims
under this Plan, each Person who has been a record owner or beneficial owner of
Notes, any direct or indirect securities intermediary (including The Depository
Trust Company) for such an owner, the Indenture Trustee and any of their
advisers, is hereby released, as of the Effective Date, from all claims and
causes of action, including avoidance actions, that the Debtors or their Estates
had, have or may in the future have to recover any payments made in respect of
the Notes, including payments of fees of professionals retained by the Informal
Committee.

11. RETENTION OF JURISDICTION

     11.1. Jurisdiction. Notwithstanding the entry of the Confirmation Order and
the occurrence of the Effective Date, the Bankruptcy Court shall retain such
jurisdiction over the Chapter 11 Cases and the Reorganized Debtors after the
Effective Date as is legally permissible, including jurisdiction to:

      a)   Allow, disallow, determine, liquidate, classify, estimate or
establish the priority or secured or unsecured status of any Claim or Disputed
Claim, including the resolution of any request for payment of any Administrative
Claim and the resolution of any and all objections to the allowance or priority
of Claims or Disputed Claims; b)   Grant or deny any applications for allowance
of compensation or reimbursement of expenses authorized pursuant to the
Bankruptcy Code or this Plan for periods ending on or before the Effective Date;
c)   Resolve any matters related to the assumption, assignment or rejection of
any executory contract or unexpired lease to which the Debtors or the
Reorganized Debtors are party and to hear, determine and, if necessary,
liquidate, any Claims arising therefrom or cure amounts related thereto; d)  
Ensure that distributions to holders of Allowed Claims and New Common Stock are
accomplished pursuant to the provisions of this Plan; e)   Decide or resolve any
motions, adversary proceedings, contested or litigated matters and any other
matters and grant or deny any applications or motions involving the Debtors or
the Reorganized Debtors that may be pending on the Effective Date; f)   Enter
such orders as may be necessary or appropriate to implement or consummate the
provisions of this Plan and all contracts, instruments, releases and other
agreements or documents created in connection with the

29



--------------------------------------------------------------------------------



 

          Restructuring Agreement, this Plan, the Disclosure Statement or the
Confirmation Order, except as otherwise provided herein; g)   Decide or resolve
any cases, controversies, suits or disputes that may arise in connection with
the consummation, interpretation or enforcement of a 363 Order, the
Restructuring Agreement, Final Order, this Plan or the Confirmation Order or any
Person’s obligations incurred in connection with a 363 Order, the Restructuring
Agreement, Final Order, this Plan or the Confirmation Order; h)   Modify this
Plan before or after the Effective Date pursuant to Section 1127 of the
Bankruptcy Code or modify any contract, instrument, release or other agreement
or document created in connection with this Plan or the Disclosure Statement or
the Confirmation Order; or remedy any defect or omission or reconcile any
inconsistency in any Bankruptcy Court order, this Plan or the Confirmation Order
or any contract, instrument, release or other agreement or document created in
connection with this Plan or the Disclosure Statement of the Confirmation Order,
in such manner as may be necessary or appropriate to consummate this Plan, to
the extent authorized by the Bankruptcy Code; i)   Issue injunctions, enter and
implement other orders or take such other actions as may be necessary or
appropriate to restrain interference by any person with consummation,
implementation or enforcement of a 363 Order, Final Order, this Plan or
Confirmation Order, except as otherwise provided herein; j)   Enter and
implement such orders as are necessary or appropriate if a Final Order, 363
Order or the Confirmation Order is for any reason modified, stayed, reversed,
revoked or vacated; k)   Determine any other matters that may arise in
connection with or relate to this Plan, Final Order, 363 Order, the Disclosure
Statement, the Confirmation Order, or any contract, instrument, release or other
agreement or document created in connection with this Plan, the Disclosure
Statement, Final Order, 363 Order, or Confirmation Order except as otherwise
provided herein; l)   Enter an order closing the Chapter 11 Cases; m)   Hear and
decide Litigation Claims and continue to hear and decide pending Litigation
Claims and any other claim or cause of action of Debtors and the Reorganized
Debtors; and n)   Decide or resolve any matter over which the Bankruptcy Court
has jurisdiction pursuant to Section 505 of the Bankruptcy Code.

30



--------------------------------------------------------------------------------



 



12. MODIFICATION AND AMENDMENT OF PLAN; ALTERNATIVE TRANSACTIONS

     12.1. Modification and Amendment. Prior to Confirmation, Debtors may, with
the consent of the Informal Committee, alter, amend, or modify this Plan under
Section 1127(a) of the Bankruptcy Code at any time. After the Confirmation Date
and prior to substantial consummation of this Plan as defined in Section 1101(2)
of the Bankruptcy Code, Debtors may, under Section 1127(b), (c) and (d) of the
Bankruptcy Code and with consent of the Informal Committee, alter, amend or
modify this Plan or institute proceedings in the Bankruptcy Court to remedy any
defect or omission or reconcile any inconsistencies in this Plan, the Disclosure
Statement or the Confirmation Order, to make appropriate adjustments and
modifications to this Plan or the Confirmation Order as a result of comments or
actions of the SEC or Gaming Authorities, and such matters as may be necessary
to carry out the purposes and effects of this Plan so long as such proceedings
do not materially adversely affect the treatment of holders of Claims under this
Plan.

13. MISCELLANEOUS

     13.1. Filing of Objections to Claims. After the Effective Date, objections
to Claims shall be made and objections to Claims made previous thereto shall be
pursued by the Reorganized Debtors or any other party properly entitled to do so
after notice to the Reorganized Debtors and approval by the Bankruptcy Court.
Any objections made after the Effective Date shall be filed and served not later
than ninety (90) days after the Effective Date; provided, however, that such
period may be extended by order of the Bankruptcy Court for good cause shown.

     13.2. Resolution of Objections After Effective Date; Distributions



       13.2.1. Resolution of Objections. From and after the Effective Date, the
Reorganized Debtors may litigate to judgment, propose settlements of, or
withdraw objections to, all pending or filed Disputed Claims and except for
Disputed Claims and Avoidance Actions regarding the Indenture Trustee,
Noteholders, Indenture Trustee Professionals or Informal Committee
Professionals, the Reorganized Debtors may settle or compromise any Disputed
Claim without notice and a hearing and without approval of the Bankruptcy Court.
         13.2.2. Distributions. In order to facilitate distributions to holders
of Allowed Claims, and if and to the extent there are Disputed Claims in any
Class, the Disbursing Agent shall set aside in a separate designated reserve
account the payments or distributions applicable to such Disputed Claims as if
such Disputed Claims were Allowed Claims, pending the allowance or disallowance
of such Disputed Claims. In the event that the Reorganized Debtors wish to
deposit or hold a lesser amount than required herein and is unable to reach an
agreement with the holder of the Disputed Claim or the Disbursing Agent, as the
case may be, on the amount to be deposited or held, the Bankruptcy Court shall
fix the amount after notice and hearing. Upon Final Order with respect to a
Disputed Claim, the holder of such Disputed Claim, to the extent it has been
determined to be an Allowed Claim, shall receive from the Disbursing Agent that
payment or distribution to which it would have been entitled if the portion of
the Claim so allowed had been allowed as of the Effective Date. Such payment or
distribution shall be made as soon as practical after the order allowing the
Claim has become a Final Order. The balance of the amount

31



--------------------------------------------------------------------------------



 





  held by the Disbursing Agent after such payment applicable to a previously
Disputed Claim that has been disallowed in whole and in part, shall be returned
to the Reorganized Debtors.          13.2.3. Late-Filed Claims. No claim filed
after the Bar Date or, as applicable, the Administrative Claim Bar Date, shall
be allowed, and all such Claims are hereby disallowed in full. After the Bar
Date or the Administrative Bar Date, as applicable, no Creditor shall be
permitted to amend any claim to increase the claimed amount; and any such
amendment shall be disallowed to the extent of the late-filed increase in the
claimed amount.

     13.3. Effectuating Documents; Further Transactions; Timing. Each officer of
the Debtors and Reorganized Debtors is authorized to execute, deliver, file or
record such contracts, instruments, releases and other agreements or documents
and to take such actions as may be necessary or appropriate to effectuate and
further evidence the terms and conditions of this Plan and any securities
issued, transferred or canceled pursuant to this Plan. The Debtors and
Reorganized Debtors are authorized and directed to do such acts and execute such
documents as are necessary to implement this Plan.

     13.4. Exemption from Transfer Taxes. Pursuant to Section 1146(c) of the
Bankruptcy Code, (i) the issuance, distribution, transfer or exchange of Estate
property; (ii) the creation, modification, consolidation or recording of any
deed of trust or other security interest, the securing of additional
indebtedness by such means or by other means in furtherance of, or connection
with this Plan or the Confirmation Order; (iii) the making, assignment,
modification or recording of any lease or sublease; or (iv) the making, delivery
or recording of a deed or other instrument of transfer under, in furtherance of,
or in connection with, this Plan, Confirmation Order or any transaction
contemplated above, or any transactions arising out of, contemplated by or in
any way related to the foregoing shall not be subject to any document recording
tax, stamp tax, conveyance fee, intangibles or similar tax, mortgage tax, stamp
act or real estate transfer tax, mortgage recording tax or other similar tax or
governmental assessment and the appropriate state of local government officials
or agents shall be, and hereby are, directed to forego the collection of any
such tax or assessment and to accept for filing or recordation any of the
foregoing instruments or other documents without the payment of any such tax or
assessment.

     13.5. Revocation or Withdrawal of this Plan. The Debtors reserve the right
to revoke or withdraw this Plan as to any one or all of Debtors at any time
prior to the Confirmation Date. If this Plan is withdrawn or revoked, then this
Plan shall be deemed null and void and nothing contained herein shall be deemed
to constitute a waiver or release of any Claims by or against the Debtors or any
other Person nor shall the withdrawal or revocation of this Plan prejudice in
any manner the rights of the Debtors or any Person in any further proceedings
involving the Debtors. In the event this Plan is withdrawn or revoked, nothing
set forth herein shall be deemed an admission of any sort and this Plan and any
transaction contemplated thereby shall not be admitted into evidence in any
proceeding.

     13.6. Binding Effect. This Plan shall be binding upon, and shall inure to
the benefit of, the Debtors and the holders of all Claims and Equity Securities
and their respective successors and assigns.

     13.7. Governing Law. Except to the extent that the Bankruptcy Code or other
federal law is applicable or as provided in any contract, instrument, release or
other agreement entered into

32



--------------------------------------------------------------------------------



 



in connection with this Plan or in any document which remains unaltered by this
Plan, the rights, duties and obligations of the Debtors and any other Person
arising under this Plan shall be governed by, and construed and enforced in
accordance with, the internal laws of the State of Nevada without giving effect
to Nevada’s choice of law provisions.

     13.8. Modification of Payment Terms. Reorganized Debtors reserve the right
to modify the treatment of any Allowed Claim in any manner adverse only to the
holder of such Allowed Claim at any time after the Effective Date upon the prior
written consent of the holder whose Allowed Claim treatment is being adversely
affected.

     13.9. Providing for Claims Payments. Except for the Indenture Trustee and
Noteholders in Classes 6 and 9, distributions to holders of Allowed Claims shall
be made by the Disbursing Agent: (i) at the addresses set forth on the proofs of
Claim filed by such holders (or at the last known addresses of such holders if
no proof of Claim is filed or if the Debtor has been notified of a change of
address); (ii) at the addresses set forth in any written notices of address
changes delivered to the Disbursing Agent after the date of any related proof of
Claim; or (iii) at the addresses reflected in the Schedules if no proof of Claim
has been filed and the Disbursing Agent has not received a written notice of a
change of address. If any holder’s distribution is returned as undeliverable, no
further distributions to such holder shall be made unless and until the
Disbursing Agent is notified of such holder’s then current address, at which
time all missed distributions shall be made to such holder without interest.
Amounts in respect of undeliverable distributions made through the Disbursing
Agent shall be returned to Reorganized Debtors until such distributions are
claimed. All claims for undeliverable distributions shall be made on or before
the second anniversary of the Effective Date. After such date, all unclaimed
property shall revert to Reorganized Debtors and the Claim of any holder or
successor to such holder with respect to such property shall be discharged and
forever barred notwithstanding any federal or state escheat laws to the
contrary. Nothing contained in this Plan shall require the Debtors, Reorganized
Debtors or the Disbursing Agent to attempt to locate any holder of an Allowed
Claim.

     13.10. Set Offs. The Debtors and the Reorganized Debtors may, but shall not
be required to, set off or recoup against any Claim and the payments or other
distributions to be made pursuant to this Plan in respect of such Claim (before
any distribution is made on account of such Claim), claims of any nature
whatsoever that the applicable Debtor or Reorganized Debtors may have against
the holder of such Claim to the extent such Claims may be set off or recouped
under applicable law, but neither the failure to do so nor the allowance of any
Claim hereunder shall constitute a waiver or release by the Debtors or the
Reorganized Debtors of any such claim that it may have against such holder.

     13.11. Notices. Any notice required or permitted to be provided under this
Plan shall be in writing and served by either: (a) certified mail, return
receipt requested, postage prepaid; (b) hand delivery or (c) reputable overnight
courier service, freight prepaid, to be addressed as follows:

33



--------------------------------------------------------------------------------



 

      If to the Debtors:   Fitzgeralds Gaming Corporation     3097 East Warm
Springs Road, Suite 100     Las Vegas, Nevada 89120     Attn: Philip D. Griffith
    Tel: (702) 940-2202     Fax: (702) 940-2207       With a copy to:   GORDON &
SILVER, LTD.     3960 Howard Hughes Parkway, 9th Floor     Las Vegas, Nevada
89109     Attn: Gerald M. Gordon, Esq.     Thomas H. Fell, Esq.     Tel:
(702) 796-5555     Fax: (702) 369-2666       If to Informal   Houlihan Lokey
Howard & Zukin Committee:   685 Third Avenue, 15th Floor     New York, New York
10017     Attn: William H. Hardie, III     Tel: (212) 497-4100     Fax:
(212) 661-3070       With a copy to:   Ropes & Gray     One International Place
    Boston, Massachusetts 02110     Attn: Don DeAmicis, Esq.     Tel: (617)
951-7000     Fax: (617) 951-7050       If to the Reorganized   Preston Smart
Debtors:   One Tanfield Road     Tiburon, California 94920     Tel:
(415) 203-8357     Fax: (415) 435-0544       With a copies to:   John F. Hunt  
  Hunt & Ayres LLP     1818 Market Street     Philadelphia PA 19103     Tel:
(215) 557-8500     Fax: (215) 557-6608

34



--------------------------------------------------------------------------------



 

          And           Ropes & Gray     One International Place     Boston,
Massachusetts 02110     Attn: Don DeAmicis, Esq.     Tel: (617) 951-7000    
Fax: (617) 951-7050       If to the Indenture Trustee:   The Bank of New York  
  101 Barclay Street 21W     New York, New York 10286     Attn: Irene Siegel    
Tel: (212) 815-5703     Fax: (212) 815-5915       With a copy to:   Emmett,
Marvin & Martin     120 Broadway     New York, New York 10271     Attn: Edward
P. Zujkowski, Esq.     Tel: (212) 238-3000     Fax: (212) 238-3100

     13.12. Statutory Committee. Any Statutory Committee appointed in the
Chapter 11 Cases shall terminate on the Effective Date and shall thereafter have
no further responsibilities in respect of the Chapter 11 Cases, except with
respect to preparation of filing of applications for compensation and
reimbursement of expenses.

     13.13. Severability. If any provision of this Plan is determined by the
Bankruptcy Court to be invalid, illegal or unenforceable or this Plan is
determined to be not confirmable pursuant to Section 1129 of the Bankruptcy
Code, the Bankruptcy Court, at the request of the Debtors shall have the power
to alter and interpret such term to make it valid or enforceable to the maximum
extent practicable, consistent with the original purpose of the term or
provision held to be invalid, void or unenforceable, and such term or provision
shall then be applicable as altered or interpreted. Notwithstanding any such
holding, alteration or interpretation, the remainder of the terms and provisions
of this Plan shall remain in full force and effect and will in no way be
affected, impaired or invalidated by such holding, alteration or interpretation.
The Confirmation Order shall constitute a judicial determination and shall
provide that each term and provision of this Plan, as it may have been altered
or interpreted in accordance with the foregone, is valid and enforceable
pursuant to its terms.

     13.14. Withholding and Reporting Requirements. In connection with this Plan
and all instruments and securities issued in connection therewith and
distributions thereon, the Reorganized Debtors and the Indenture Trustee, as the
case may be, shall comply with all withholding and reporting requirements
imposed by any federal, state, local, or foreign taxing authority, and all
distributions hereunder shall be subject to any such withholding and reporting
requirements. The Reorganized Debtors or the Indenture Trustee, as the case may
be, shall be

35



--------------------------------------------------------------------------------



 



authorized to take any and all action that may be necessary to comply with such
withholding and recording requirements. Notwithstanding any other provision of
this Plan, each holder of an Allowed Claim that has received a distribution
pursuant to this Plan shall have sole and exclusive responsibility for the
satisfaction or payment of any tax obligation imposed by any governmental unit,
including income, withholding and other tax obligation on account of such
distribution.

     13.15. Post Confirmation Reporting. Until the entry of the final decree
closing the Chapter 11 Cases, the Reorganized Debtors shall comply with the
post-confirmation reporting requirements found in Local Rule 3020. Additionally,
to the extent required, the Reorganized Debtors shall file post-confirmation
quarterly operating reports as required by the United States Trustee Guidelines,
para. 7.2.

     13.16. Cramdown. In the event that any impaired Class is determined to have
rejected this Plan in accordance with Section 1126 of the Bankruptcy Code, the
Debtors will invoke the provisions of Section 1129(b) of the Bankruptcy Code to
satisfy the requirements for confirmation of this Plan. The Debtors reserve the
right to modify this Plan to the extent, if any, that Confirmation pursuant to
Section 1129(b) of the Bankruptcy Code requires modification.

     13.17. Quarterly Fees to the United States Trustee. Prior to the Effective
Date, Debtors, and after the Effective Date the Reorganized Debtors shall pay
all quarterly fees payable to the Office of the United States Trustee for the
Debtors after Confirmation, consistent with applicable provisions of the
Bankruptcy Code and Bankruptcy Rules.

      DATED: March 26, 2003.               Respectfully submitted,          
FITZGERALDS GAMING CORPORATION,     a Nevada corporation           By: /s/
Michael E McPherson           101 MAIN STREET LIMITED LIABILITY COMPANY,     a
Colorado Limited Liability Company           By: /s/ Michael E. McPherson      
    FITZGERALDS BLACK HAWK, INC.,     a Nevada corporation           By: /s/
Michael E. McPherson           FITZGERALDS BLACK HAWK II, INC.,     a Colorado
corporation           By: /s/ Michael E. McPherson

36



--------------------------------------------------------------------------------



 

          FITZGERALDS INCORPORATED,     a Nevada corporation           By: /s/
Michael E. McPherson           FITZGERALDS LAS VEGAS, INC.,     a Nevada
corporation           By: /s/ Michael E. McPherson           FITZGERALDS
MISSISSIPPI, INC.,     a Nevada corporation           By: /s/ Michael E.
McPherson           FITZGERALDS RENO, INC.,     a Nevada corporation          
By: /s/ Michael E. McPherson           FITZGERALDS SOUTH, INC.,     a Nevada
corporation           By: /s/ Michael E. McPherson           FITZGERALDS FREMONT
EXPERIENCE CORPORATION,     a Nevada Corporation           By: /s/ Michael E.
McPherson           GORDON & SILVER, LTD.           By: /s/ authorized signatory
            Gerald M. Gordon,             Attorney for the Debtors-In-Possession

37



--------------------------------------------------------------------------------



 



SCHEDULE 1.1.79

TO
PLAN OF REORGANIZATION

CERTAIN PRESERVED POTENTIAL CAUSES OF ACTION

     All defined terms used herein shall have the meanings set forth in the
Plan. The following is a non-exhaustive list of potential parties against whom
Debtors and/or the Reorganized Debtors may hold a claim or cause of action.
Debtors and the Reorganized Debtors reserve their right to modify this list to
amend or add parties or causes of action, but disclaim any obligation to do so.
In addition to the possible causes of action and claims listed below, Debtors
and the Reorganized Debtors have or may have, in the ordinary course of their
business, numerous causes of action and Claims or rights against contractors,
subcontractors, suppliers and others with whom they deal in the ordinary course
of their business (the “Ordinary Course Claims”). Debtors and the Reorganized
Debtors reserve their right to enforce, sue on, settle or compromise (or decline
to do any of the foregoing) the Ordinary Course Claims, as well as the claims
and causes of action listed below and all other clams and causes of action.
Debtors and the Reorganized Debtors also have, or may have, and are retaining,
various claims or causes of action arising under or pursuant to its insurance
policies, and all rights arising under, relating to, or in connection with such
policies are expressly reserved and retained.

38



--------------------------------------------------------------------------------



 



SCHEDULE 7.1

TO
PLAN OF REORGANIZATION

ASSUMED EXECUTORY CONTRACTS AND UNEXPIRED LEASES

39



--------------------------------------------------------------------------------



 



Schedule 7.1

Assumed Contracts



1.   Non-Exclusive Revocable License Agreement “21Madne$$”, dated as of
January 21, 1998, between A.C. Coin-Nevada and Fitzgeralds Reno, Inc.   2.  
Independent and Chain Lodging Establishment Agreement, dated as of March 21,
1985, between American Express and Fitzgeralds Casino Hotel.   3.   License
Agreement – Hotels and Motels, dated as of January 1, 1999, between American
Society of Composers, Authors and Publishers (“ASCAP”) and Fitzgerald’s Reno,
Inc.   4.   Security Uniform Provider & Laundry Service, dated as of December
13, 1994, between Ameripride Uniform f/n/a Mission Linen and Fitzgeralds.   5.  
Multi-Game Agreement, dated as of October 3, 1997, between Anchor Coin, dba
Anchor Games (now known as IGT) and Fitzgeralds – Reno, as amended by that
certain (i) Wheel of Gold Appendix, dated as of October 21, 1997, (ii) Wheel of
Gold™ Appendix – Participation, dated as of April 15, 1999, (iii) Video Wheel of
Fortune Participation, dated as of December 16, 1999, (iv) Video Wheel of
Fortune – Participation, dated as of February 16, 2000; (v) Money Mine
Appendix-Participation, dated as of May 18, 2000; (vi) Money Mine
Appendix-Participation, dated as of May 19, 2000; (vii) Flip Flop Appendix-Flat
Lease, dated as of November 29, 2000; (viii) I Dream of Jeannie Appendix-Flat
Lease, dated as of December 5, 2000; (ix) Flip Flop Appendix-Flat Lease, dated
as of June 27, 2001; (x) Big Wheel of Gold Appendix-Flat Lease, dated as of June
27, 2001; (xi) Sea Quest-Nickels Appendix-Flat Lease, dated as of August 30,
2002; and (xii) Mayan Wheel of Gold Appendix-Flat Lease.   6.   Vending
Agreement, dated as of February 10, 1999, between Automatic Merchandisers, Inc.
(AMI) and Fitzgeralds Reno, Inc.   7.   Wide Area Network Services Agreement,
Product Description – Betty Boop’s Big Hit™, dated as of February 23, 1999,
between Bally Gaming, Inc. and Fitzgerald’s Hotel Casino, as amended by that
certain Agreement for Compliance, dated as of May 6, 1997, that certain Hold
Harmless Agreement, dated as of May 6, 1999 and that certain Communication Line
Installation Authorization, dated as of May 6, 1999.   8.   License Agreement,
dated as of April 9, 1993, between BET Technology, Inc. and The Fitzgeralds
Group, consisting of Fitzgeralds Casino, Harold Casino and The Nevada Club
Casino.

40



--------------------------------------------------------------------------------



 





9.   Proposal and Contract, dated as of March 31, 1992, between Bright Exchange
and Fitzgerald’s Reno, Inc., dba Fitzgerald’s Casino/Hotel.   10.   Subscriber
Agreement, dated as of April 1, 1996, between Central Credit, Inc. and
Fitzgeralds Reno, Inc.   11.   Letter Agreement, dated as of November 9, 1995,
between Coca-Cola Fountain and Fitzgeralds Reno, Inc. (month-to-month).   12.  
Comdata Funds Access Services Agreement, n/k/a Global Cash Access, dated as of
September 1, 1997, between Comdata Network, Inc. d/b/a Comdata Corporation and
Fitzgeralds Gaming Corporation. (month-to-month)   13.   Equipment Purchase and
Maintenance Agreement, dated as of June 21, 1999, between Courtesy Products
Company and Fitzgeralds Reno, Inc.   14.   Accumail Software Subscription, dated
as of June 3, 2000, between CSG Direct, Inc. and Fitzgeralds Hotel & Casino.  
15.   Merchant Services Agreement, dated as of June 2, 1999, between Discover
Card Services, Inc. and Fitzgeralds Reno, Inc.   16.   Service Agreement, dated
as of July 19, 1990, between Dynamic Sound aka Muzak and Fitzgerald’s Reno Inc.
  17.   License and Maintenance Agreement, dated as of July 6, 1999, between
Eatec Corporation and Fitzgerald’s Hotel & Casino, as amended by that certain
Addendum A.   18.   Commercial Advertising Agreement, dated as of March 1, 2000,
between Elizabeth Younger Agency and Fitzgerald’s Hotel & Casino.   19.  
Kitchen Hood Cleaning Service, dated as of July 1, 2000, between Fire
Extinguisher Service Co. and Fitzgeralds Casino.   20.   Playing Card Purchase
Contract, dated as of January 5, 1999, between Gemaco Playing Card Company and
Fitzgerald’s Reno.   21.   Warehouse Lease, dated as of March 1, 1999, between
Gloria Barengo Ramsey et al and Fitzgeralds Reno, Inc.   22.   Commercial Sales
Proposal/Agreement, dated as of April 13, 2000, between Grinnell Fire Protection
Systems Company and Fitzgeralds Hotel & Casino.

41



--------------------------------------------------------------------------------



 





23.   Contract, dated as of September 1, 1995, between Havalex Inc. and
Fitzgeralds Reno, Inc.   24.   Billings Instructions, dated as of December 22,
1998, between Humidity Control Systems, Inc. (CoolerKING) and Fitzgeralds Hotel
& Casino.   25.   Statement of Work for Services (ServiceSuite), dated as of
December 15, 1998, between IBM and Fitzgerald Reno Inc. (IBM AS/400 Peripheral
Equipment Maintenance)   26.   Triple Play Poker License Agreement, dated as of
April 16, 1998, between IGT and Fitzgeralds Reno.   27.   Triple Play Poker
License Agreement (CO 26920), dated as of April 16, 1998, between IGT and
Fitzgeralds Casino Hotel.   28.   Nevada Quartermania Progressive Agreement (S/O
108751), dated as of November 14, 1995, between IGT and Fitzgeralds Reno, Inc.
d/b/a Fitzgeralds Hotel/Casino, as amended by that certain Addendum.   29.  
Nevada Nickels Deluxe Progressive Agreement (S/O 109749), dated as of
December 6, 1995, between IGT and Fitzgeralds Reno, Inc. /b/a Fitzgerald’s
Casino/Hotel, as amended by that certain Addendum.   30.   Nevada Megabucks
Progressive Agreement (S/O 113450), dated as of September 10, 1996, between IGT
and Fitzgeralds Reno, Inc. d/b/a Fitzgeralds Casino/Hotel, as amended by that
certain Addendum.   31.   Nevada Wheel of Fortune® Dollar Progressive Agreement
(COM 10539), dated as of June 26, 1997, between IGT and Fitzgerald’s
Hotel/Casino d/b/a Fitzgerald’s Hotel/Casino.   32.   Nevada Wheel of Fortune®
Five Dollar Progressive Agreement (COM 19976), dated as of May 4, 1998, between
IGT and Fitzgeralds Casino/Hotel, d/b/a Fitzgeralds Casino/Hotel.   33.   Nevada
Megabucks Progressive Agreement (COM 54059), dated as of December 29, 1999,
between IGT and Fitzgeralds Casino/Hotel (Reno) d/b/a Fitzgeralds Reno, Inc.  
34.   Nevada Megabucks Progressive Agreement (COM 57431), dated as of
January 26, 2000, between IGT and Fitzgeralds Reno, Inc. d/b/a/ Fitzgeralds
Casino/Hotel (Reno).

42



--------------------------------------------------------------------------------



 





35.   Nevada Wheel of Fortune® Quarter Progressive Agreement (COM 60700), dated
as of May 17, 2000, between IGT and Fitzgeralds Reno, Inc. d/b/a Fitzgeralds
Casino/Hotel.   36.   Nevada Wheel of Fortune® Half Dollar Progressive Agreement
(COM 64089), dated as of May 17, 2000, between IGT and Fitzgeralds Reno, Inc.
d/b/a Fitzgeralds Casino/Hotel.   37.   Nevada Wheel of Fortune® Half Dollar
Progressive Agreement (COM 64106), dated as of May 17, 2000, between IGT and
Fitzgeralds Reno, Inc. d/b/a Fitzgeralds Casino/Hotel.   38.   Nevada Wheel of
Fortune® Dollar Progressive Agreement (COM 64118), dated as of May 17, 2000,
between IGT and Fitzgeralds Reno, Inc., d/b/a Fitzgeralds Casino/Hotel.   39.  
Nevada Megabucks Progressive Agreement (COM 61760), dated as of May 17, 2000,
between IGT and Fitzgeralds Reno, Inc. d/b/a Fitzgeralds Casino/Hotel.   40.  
Nevada Party Time Quarter Progressive Agreement (COM 61744), dated as of May 17,
2000, between IGT and Fitzgeralds Reno, Inc. d/b/a Fitzgeralds Casino/Hotel.  
41.   Nevada Addams Family Nickel Progressive Agreement (COM 63903), dated as of
July 28, 2000, between IGT and Fitzgeralds Reno, Inc. d/b/a Fitzgeralds
Casino/Hotel.   42.   Nevada Wheel of Fortune® Quarter Progressive Agreement
(COM 70083), dated as of October 12, 2000, between IGT and Fitzgeralds Reno,
Inc. d/b/a Fitzgeralds Casino/Hotel.   43.   Nevada Elvis Presley Quarter
Progressive Agreement (COM 71344), dated as of November 8, 2000, between IGT and
Fitzgeralds Reno, Inc. d/b/a Fitzgeralds Casino/Hotel.   44.   Progressive
Agreement – Wheel of Fortune (CO 70472), dated as of September 8, 2000, between
IGT and Fitzgeralds Reno, Inc   45.   50 Play Poker License Agreement, dated as
of August 18, 2000, between IGT and Fitzgeralds Reno, Inc. dba Fitzgeralds
Casino/Hotel.   46.   Progressive Agreement – Jeopardy, dated as of May 4, 1996,
between IGT and Fitzgerald’s Hotel Casino.

43



--------------------------------------------------------------------------------



 





47.   Nevada Megabucks Progressive Agreement (S/O 107096), dated as of July 20,
1995, between IGT and Fitzgeralds Reno, Inc. d/b/a Fitzgeralds Hotel/Casino.  
48.   Progressive Agreement – Wheel of Fortune (CO 13588), dated as of
September 10, 1997, between IGT and Fitzgeralds Reno, Inc.   49.   Advertising
Agreement, dated as of February 1, 1985, between Innerwest Media and
Fitzgerald’s (Lincoln Management), as amended by that certain Addendum, dated as
of March 1, 1986.   50.   Tip Compliance, dated as of August 26, 1992, between
Internal Revenue Service and Fitzgeralds Reno, Inc.   51.   Maintenance
Contract, dated as of July 2, 1996, between Kronos and Fitzgeralds Casino/Hotel.
  52.   Agreement, dated as of June 23, 2000, between Leroy’s Horse & Sports
Place and Fitzgeralds Reno, Inc.   53.   Guest Pay Agreement, dated as of
October 9, 2000, between LodgeNet Entertainment Corporation and Fitzgeralds
Reno, Inc. dba Fitzgeralds Hotel/Casino, as amended by that certain Addendum.  
54.   Software Maintenance, dated as of      , 1996, between Lodging & Gaming
Systems and Fitzgeralds Hotel & Casino.   55.   Customer Agreement, dated as of
October 30, 1998, between Metrocall and Fitzgeralds, as amended by that certain
Addendum to the Customer Agreement.   56.   District Account Maintenance
Agreement, dated as of June 24, 1996, between MICROS Systems, Inc. and
Fitzgerald’s Casino & Hotel.   57.   Participation Agreement (G008020) —
Battleship, dated as of August 10, 2000, between Mikohn Nevada and Fitzgerald’s
Hotel & Casino.   58.   Participation Agreement — Yahtzee, dated as of
September 20, 1999, between Mikohn Gaming Corporation and Fitzgerald’s Hotel &
Casino.   59.   Vertical Transportation Maintenance Agreement, dated April 1,
1998, between Montgomery KONE, Inc. and Fitzgeralds Reno, Inc.   60.   Contract,
dated as of July 1, 1996, between NYL Trust Company as Trustee for Plans
Participating in New York Life’s Stable Value Account and Fitzgeralds Gaming
Corporation Profit Sharing 401(k) Plan.

44



--------------------------------------------------------------------------------



 





61.   Pest Control Service Agreement, dated as of June 2, 1998, between Orkin
and Fitzgeralds Casino/Hotel Reno. (month-to-month).   62.   Postage Meter
Rental Agreement, dated as of July 12, 1993, between Pitney Bowes and
Fitzgeralds Hotel & Casino.   63.   Software License Agreement, dated as of
June 1, 1998, between ProData Computer Services, Inc. and Fitzgeralds Hotel &
Casino.   64.   Lease Agreement, dated as of April 14, 2000, between Ricoh
Leasing (De Lage Landen Financial Services) and Fitzgeralds Reno, Inc., as
amended by that certain Addendum to Ricoh Leasing Lease Agreement.   65.  
Lease, dated as of October 31, 1974, between Santino Oppio and Center Street
Properties Corp. (“CSPC”), as assigned by that certain Assignment of Lease and
Assumption Agreement, dated as of December 31, 1986, between CSPC and Nevada
Club, Inc., as further assigned by that certain Assignment of Lease and
Assumption Agreement, dated as of December 31, 1986, between Nevada Club, Inc.
and the Estate of Lincoln Fitzgeralds, Meta K. Fitzgerald, Executrix (successor
to Nevada Club, Inc.), as further subleased by that certain Sublease, dated as
of December 31, 1986, between Nevada Club, Inc. and Lincoln Investments, Inc.
(predecessor to Fitzgeralds Reno, Inc.), as further assigned by that certain
Assignment of Interest in Lease, dated as of December 23, 1999, between Barbara
A. Oppio and Richard S. Oppio, as successor Co-Trustees to Santino Oppio, as
Trustee under The Santino Oppio Trust Agreement dated March 12, 1991 and Barbara
A. Oppio, Richard S. Oppio and Janet L. Oppio, which was subsequently
transferred and assigned to Oppio Investments, LLC on June 14, 2000.   66.  
Hotel, Motel & Resort Performance License, dated as of June 1, 1996, between
SESAC, INC. and Fitzgeralds Casino/Hotel.   67.   Let It Ride Bonus™ License
Agreement, dated as of July 14, 1997, between Shuffle Master, Inc., d/b/a
Shuffle Master Gaming and Fitzgeralds Reno, Inc.   68.   Sales/Lease Agreement,
dated as of December 13, 1999, between Shuffle Master Gaming and Fitzgerald’s
Casino.   69.   Non-Exclusive* Master Assignment Agreement, dated as of February
17, 1996, between Sierra Nevada Adjustment Group, Inc. and Fitzgerald’s Reno,
Inc. dba Fitzgeralds Casino/Hotel.   70.   Maintenance Agreement, dated as of
April 14, 2000, between Sierra Office Solutions and Fitzgeralds Reno, Inc.

45



--------------------------------------------------------------------------------



 





71.   Recycled Used Cooking Oil Handling Agreement, dated as of October 3, 1995,
between Sierra Recycling Company and Fitzgeralds Reno, Inc. dba Fitzgeralds
Casino/Hotel.   72.   Master Software License Agreement (Number 94-1828), dated
as of July 8, 1994, between Software 2000, n/k/a Infinium and Fitzgeralds Reno,
Inc., as amended by that certain Software Schedule No. 94-1828HR/GL/AP.1 and
those certain Addenda dated as of July 8, 1994 and January 1, 1997.   73.  
License/Maintenance Agreement, dated as of August 2, 1993, between Tech Art and
Fitzgerald’s – Reno, as amended by that certain Addendum (maintenance agreement
renewed annually).   74.   Cold Product Lease Agreement, dated as of May 27,
1998, between The Swire Coca-Cola Bottling Group and Fitzgeralds Casino
(Mollys). (month-to-month).   75.   Elevator/Escalator Service-Main Building,
dated as of August 24, 1987, between ThyssenKrupp Elevator Corporation and
Lincoln Management.   76.   Check Collection Agreement, dated as of March 25,
1998, between Universal Recovery Corporation and Fitzgeralds Reno, Inc., as
amended by that certain Addendum.   77.   Rental Service Agreement, dated as of
August 30, 1999, between Vogue Laundry and Dry Cleaners, Inc. and Fitzgeralds
Reno, Inc.   78.   Service Agreement-Casino Player Count Service, dated as of
February 1, 1996, between Wells Gaming Research and Fitzgeralds Gaming
Corporation.   79.   Equipment Lease Agreement, dated as of October 10, 1998,
between XPERTX, INC. and Fitzgeralds Reno, Inc (month to month)(maintenance is
also month to month at a cost of $1,425.00 per month)   80.   Keno Vortex System
Lease/Software License, dated as of October 10, 1996, between XPERTX, INC. and
Fitzgeralds Reno, Inc.   81.   Maintenance Agreement (Contract No. R00787C1),
dated as of February 7, 2000, between YESCO and Fitzgeralds – Reno, as amended
by that certain Addendum, dated as of March 24, 2000.   82.   Maintenance
Agreement, dated as of June 1, 1998, between YESCO and Fitzgeralds.

46



--------------------------------------------------------------------------------



 





83.   Lease Agreement (Contract No. R09250C), dated as of October 14, 1997,
between YESCO and Fitzgerald’s Reno Incorporated, as amended by that certain
Addendum.

47